STOCK PURCHASE AGREEMENT

BETWEEN

HMS HOLDINGS CORP.

(BUYER)
AND
DENNIS DEMETRE, LORI LEWIS, JOHN ALFRED LEWIS, and CHRISTOPHER BRANDON LEWIS
(SELLERS)
AND
ALLIED MANAGEMENT GROUP – SPECIAL INVESTIGATION UNIT
(COMPANY)
TABLE OF CONTENTS

Page

SCHEDULES AND EXHIBITS

         
Schedule 2.4(a)
Schedule 2.5
Schedule 2.7
Schedule 4.3.2
Schedule 5.6
Schedule 5.7
Schedule 5.8
Schedule 5.9
Schedule 5.10
Schedule 5.11
Schedule 5.13
Schedule 5.14
Schedule 5.15
Schedule 5.16
Schedule 5.17
Schedule 5.18
Schedule 5.19
Schedule 5.20
Schedule 5.21
Schedule 5.22
Schedule 5.23
Schedule 5.24
Schedule 5.25
Schedule 5.26
Schedule 5.29
Schedule 5.32
Schedule 5.34
Schedule 6.5
Schedule 6.7
Schedule 10.1
  -
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-   Estimated Closing Balance Sheet
Payoff of Certain Liabilities
Purchase Price Allocation
Retrospective Review Prospects
Financial Information
Absence of Certain Matters
Absence of Undisclosed Liabilities
Information Regarding Prior Names of Company
Tax Matters
Real Property Leases
Other Tangible Personal Property
Accounts Receivable
Accounts Payable
Proprietary Rights
Actions Regarding Proprietary Rights
Computer Software
Contracts
Adequacy of Assets
Relationship with Vendors
Labor Relations
Employee Benefit Plans and Benefit Arrangements
Employment and Compensation Arrangements
Insurance
Permits and Approvals
Litigation
Brokers
UCC Liens
Brokers
Employees
Continuing Employees and Management

EXHIBITS

Exhibit A – Shares
Exhibit B – Escrow Agreement
Exhibit C – Consultant Agreement between Buyer and Dennis Demetre 
Exhibit D – Consultant Agreement between Buyer and Lori Lewis
Exhibit E – Employment Agreement between Buyer and Shawn Salkeld
Exhibit F – Contingent Payment Form

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is entered into effective as of
     , 2010, by and among HMS Holdings Corp., a New York corporation (“Buyer”),
and Dennis Demetre, Lori Lewis, John Alfred Lewis, and Christopher Brandon Lewis
(each a “Seller” and collectively the “Sellers “) and Allied Management Group –
Special Investigation Unit, Inc., a California corporation (“Company’) (each a
“Party” and collectively the “Parties”).

RECITALS

WHEREAS, the Sellers own the number of issued and outstanding shares (the
“Shares”) of Common Stock of the Company set forth opposite their respective
names on Exhibit A. As of the Closing, the Shares will represent 100% of the
issued and outstanding shares of capital stock of the Company.

WHEREAS, Sellers desire to sell and the Buyer desires to acquire all the Shares
for the consideration and otherwise upon the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements contained herein, the parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the term:

“Acquisition” means the purchase and sale of the Shares pursuant to this
Agreement.

“Actions” or “Proceedings” means any action, suit, proceeding, arbitration, or
investigation whether by a Governmental or Regulatory Authority or otherwise.

“Adjusted EBITDA” has the meaning assigned in Section 4.5.

“Affiliate” means, with respect to a Party, any Person directly or indirectly
controlling, controlled by, or under common control with such Party. For
purposes of this definition, the terms “controlling,” “controlled by,” or “under
common control with” mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Party, whether
through the ownership of voting securities, by contract or otherwise, or the
power to elect at least 50 percent of the directors, managers, members, or
individuals exercising similar authority with respect to such Party.

“Ancillary Agreements” means the Escrow Agreement and all other agreements,
documents, and instruments required to be delivered by any party pursuant to
this Agreement, and any other agreements, documents, or instruments entered into
at or prior to Closing in connection with this Agreement or the transactions
contemplated hereby.

“Audit Adjusted EBITDA” has the meaning assigned in Section 4.4.

“Audit Services” means one-time, special audits of health care claims, outside
the normal course of services, for providers, insurers, and other types of third
party payors, including arrangements to perform regulatory-delegated oversight
audits; claims payment accuracy audits; fraud, waste, and abuse compliance
audits; DRG coding and payment audits; and other specially-requested audits.

“Base Purchase Price” means Thirteen Million Dollars ($13,000,000).

“Business” means all services or programs provided by Company related to fraud,
waste, and abuse detection systems which the Company currently provides to
healthcare providers, plans, insurers, and governmental payors in connection
with their claims editing and investigation services including Audit Services,
Prospective Review Services, and Retrospective Review Services.

“Buyer” has the meaning assigned in the first paragraph of this Agreement.

“Cash” means all of the Company’s cash and cash equivalents in any currency.

“Claims Review Adjusted EBITDA” has the meaning assigned in Section 4.3.

“Closing Cash Payment” has the meaning assigned in Section 2.4(e).

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Confidential Information” means any and all information (excluding information
in the public domain and information previously known to another party or
provided to a party from a party not subject to a confidentiality restriction)
related to the Business, including, without limitation, information concerning
pricing and pricing policies; marketing techniques; lists of present and former
vendors; methods and manner of operations; computer software; employee names,
employee compensation and benefits; information relating to the identity and
location of all past, present, and prospective customers; any and all other
trade secrets or proprietary and confidential information of the Company
relating to the Business together with all written, graphic, and other materials
relating to all or any part of the same; and any other confidential information
belonging to customers or suppliers of the Company.

“Contingent Payments” has the meaning assigned to it in Section 4.1

“Continuing Employees” mean those employees and/or independent contractors who
support the continuing operations of the Business following the Closing and who
accept employment or continuance of the independent contractor arrangement with
Company in accordance with Section 10.1 of this Agreement. Continuing Employees
shall not include Shawn Salkeld, Dennis Demetre or Lori Lewis, each of whom
shall be engaged pursuant to the terms of their respective agreements with the
Company.

“Dispute Accountant” shall mean an accounting firm to be mutually selected by
Sellers’ Representative and Buyer, which at the time of such selection is not
then rendering services for Company or Buyer or their respective Affiliates.

“Division” has the meaning assigned to it in Section 4.2.

“Encumbrances” means any mortgage, pledge, assessment, security interest, lease,
lien, adverse claim, levy, charge, option, right of first refusal, restriction
of any kind, or any conditional sale contract, title retention contract, or
other contract to give any of the foregoing.

“Environmental Laws” means all requirements of laws at the time of Closing which
regulate any Hazardous Material or the use, handling, transportation,
production, spill, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, release, threatened release, migration, emission, sale or storage of,
or the exposure of any Person to, a Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Escrow Agent” means [JP Morgan Chase Bank]

“Escrow Agreement” means the Escrow Agreement in the form of Exhibit B hereto
among Buyer, Sellers, and the Escrow Agent.

“Escrow Deposit” means an amount equal to Three Million Five Hundred Thousand
Dollars ($3,500,000).

“Estimated Net Cash Adjustment” has the meaning assigned in Section 2.4(d).

“Estimated Net Cash at Closing” is Company’s estimate of Cash at Closing.

“Estimated Closing Balance Sheet” has the meaning assigned in Section 2.4(a).

“Estimated Working Capital” has the meaning assigned in Section 2.4(a).

“Estimated Working Capital Adjustment” has the meaning assigned in
Section 2.4(c).

“Final Working Capital Amount” has the meaning assigned in Section 2.6(b).

“GAAP” means United States generally accepted accounting principles,
consistently applied throughout the specified period and in the immediately
prior comparable period.

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official, or other instrumentality of the United
States or any state, county, city, or other political subdivision therein.

“Hazardous Material” means any material or substance that at the time of Closing
is prohibited or regulated by any requirement of law or that is now designated
by any Governmental or Regulatory Authority to be radioactive, toxic, hazardous,
or otherwise a danger to health, reproduction, or the environment.

“Indebtedness” means, without duplication, the sum of (a) the principal amount
of any indebtedness of the Company for borrowed money outstanding immediately
prior to the Closing, including related fees and expenses, (b) all payment
obligations of the Company for the deferred purchase price for purchases of
goods and services (other than trade payables or accruals incurred in the
ordinary course of business), (c) any off balance sheet financing of the Company
in existence immediately prior to the Closing, (d) any payment obligations of
the Company under capital leases, and (e) any indebtedness of the type referred
to in clauses (a) through (d) above of any Person other than the Company in
existence immediately prior to the Closing which is either guaranteed by, or
secured by a security interest upon any property owned by, the Company.

“IRS” means the United States Internal Revenue Service.

“Knowledge of Sellers” or “Sellers’ Knowledge” means the actual knowledge of
each of Dennis Demetre, Lori Lewis Shawn Salkeld, John Alfred Lewis, and
Christopher Brandon Lewis, who collectively have primary or supervisory
responsibility for each matter at issue in this Agreement with respect to which
a knowledge qualifier is expressed.

“Liabilities” means all Indebtedness, earned deferred compensation, and
obligations of any kind (whether absolute, accrued, contingent, asserted,
unasserted, fixed or otherwise, or whether due or to become due).

“Loss” or “Losses” means any and all damages, fines, penalties, deficiencies,
losses, judgments, costs and expenses (including interest, court costs, and
reasonable fees of attorneys, accountants, and other experts), and other
reasonable expenses of litigation or other Proceedings with respect to any
claim, default or assessment.

“Material” or “Material Adverse Effect”: As used in Articles V and VI, (1) a
condition, event, act, or other transaction is considered to be “Material” or to
have a “Material Adverse Effect” only if it would result in a cost or financial
loss of $10,000 or more; and (2) a statement regarding the quality or other
attribute of a condition, event, act, or other transaction is considered to hold
“in all Material respects” at a given time so long as any variation does not
result in a cost or financial loss of $10,000 or more; provided, however, the
foregoing shall not be deemed to include any event, change or effect which
arises with respect to (1) conditions of change that are primarily the result of
the national economy whereby the effect or change is generally universal upon
businesses as a whole or within an industry as a whole, or (2) uniformly applied
Laws (as defined in Section 5.27) that have general applicability to business as
a whole or an industry as a whole.

“Notice of Disagreement” has the meaning assigned in Section 2.6(b).

“Order” means any writ, judgment, decree, injunction, or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).

“Permits and/or Approvals” means all permits, licenses, certificates of
authority, authorizations, approvals, registrations, franchises, and similar
consents granted or issued by any Governmental or Regulatory Authority.

“Permitted Encumbrances” means: (i) liens arising in the ordinary course of the
Business by operation of law for amounts not yet due in favor of carriers,
warehousemen, mechanics, landlords, and materialmen; (ii) liens for current
taxes not yet due or any taxes being contested in good faith by appropriate
Proceedings and as to which appropriate reserves have been established that are
reflected on the Balance Sheet; and (iii) those liens identified on
Schedule 2.5.

“Person” includes both natural persons and legal entities of any kind, including
corporations, limited liability companies, and partnerships.

“Proprietary Rights” means any and all of the following and all rights in,
arising out of, or associated therewith throughout the world:

(i) all issued patents, reissued or reexamined patents, revivals of patents,
utility models, certificates of invention, registrations of patents and
extensions thereof, regardless of country or formal name (collectively, “Issued
Patents”); all published or unpublished nonprovisional and provisional patent
applications, reexamination Proceedings, invention disclosures, and records of
invention (collectively “Patent Applications” and, with the Issued Patents, the
“Patents”);

(ii) all copyrights, copyrightable works, and mask work rights, including all
rights of authorship, use, publication, reproduction, distribution, performance
transformation, moral rights and rights of Sellers of copyrightable works and
mask works, and all rights to register and obtain renewals and extensions of
registrations, together with all other interests accruing by reason of
international copyright, mask work conventions (collectively, “Copyrights”);

(iii) trademarks, registered trademarks, applications for registration of
trademarks, service marks, registered service marks, applications for
registration of service marks, trade names, registered trade names and
applications for registrations of trade names (collectively, “Trademarks”), and
domain name registrations;

(iv) all proprietary technology, ideas, inventions, designs, information,
manufacturing and operating specifications, know-how, formulae, trade secrets,
technical data, computer programs, hardware, software, and processes, including
the Automated Claims Evaluator (ACE), Automated Investigation Management System
(AIMS) and the Special Investigation Unit (SIU);

(v) all databases and data collections, excluding client specific data, and all
rights therein; and all computer software including all source code, object
code, firmware, development tools, files, records and data, all media on which
any of the foregoing is recorded, all Internet addresses, sites (and all content
contained therein), and domain names; and

(vi) all documentation related to any of the foregoing.

“Prospective Review Services” means ongoing, periodic reviews of health care
claims for insurers and other types of third party payors, including forward and
backward looking analyses conducted utilizing the ACE, AIMS, and/or SIU.

“Purchase Price” has the meaning assigned in Section 2.2.

“Retained Liabilities” has the meaning assigned in Section 2.5.

“Retrospective Review Services” means a singular review and analysis of an
historical paid-claims data set of for insurers and other types of third party
payors, for purposes of recovering overpayments resulting from fraud, waste,
abuse, and/or error.

“Shares” has the meaning assigned in the Recitals to this Agreement.

“Seller Expenses” means (without duplication), to the extent not paid before the
Closing, (i) the collective amount payable by the Company to outside legal
counsel, accountants, advisors, brokers, and other third parties, and all other
out-of-pocket costs and expenses incurred by the Company (or by the Sellers, to
the extent such costs and expenses are deemed a liability of the Company) in
connection with the sale of the Company and (ii) any amount payable to any
consultant, officer, director, or employee of the Company in the nature of a
sale bonus as a result of the consummation of the transactions contemplated by
this Agreement.

“Sellers’ Representative” has the meaning assigned to it in Section 15.1.

“Straddle Period” has the meaning assigned in Section 13.1.

“Target Net Cash” means an amount equal to Fifty Thousand Dollars ($50,000).

“Target Working Capital” means an amount equal to One Hundred Fifty Thousand
Dollars ($150,000).

“Tax Returns” means a report, return or other information required to be
supplied to a governmental entity with respect to Taxes including combined or
consolidated returns for any group of entities that includes the Company.

“Taxes” means any federal, state, county, local or foreign taxes, charges, fees,
levies, or other assessments, including all net income, gross income, sales and
use, ad valorem, transfer, gains, profits, excise, franchise, real and personal
property, gross receipt, units, production, business and occupation, disability,
employment, payroll, license, estimated, stamp, custom duties, severance or
withholding taxes or charges imposed by a governmental entity, and includes any
interest and penalties (civil or criminal) on or additions to any such taxes and
any expenses incurred in connection with the determination, settlement or
litigation of any tax liability.

“Third Party” means any Person (including, but not limited to, a Governmental or
Regulatory Authority) not an Affiliate of the other referenced Person or
Persons.

“Working Capital Amount” as of any date means total current assets other than
Cash, less total current liabilities as of such date in each case as such term
has historically been used on Company’s balance sheet. Current assets shall
include accounts receivable, prepaid expenses, deposits, and employee advances.
Current liabilities shall include accounts payable, accrued bonuses, accrued
employee vacation, and the amount of the Company’s suspense clearing account.
Accounts payable to and accounts receivable from Sellers shall be excluded from
the calculation of Working Capital Amount.

ARTICLE II

PURCHASE AND SALE OF SHARES

2.1. Purchase and Sale. On the terms and subject to the conditions contained in
this Agreement, at the Closing, the Sellers will sell, convey, transfer, assign,
and deliver to the Buyer, and the Buyer will acquire from the Sellers, the
Shares, free and clear of any and all Encumbrances.

2.2. Purchase Price. Subject to the potential purchase price adjustments
described in Section 2.4 and 2.6 below, the aggregate purchase price to be paid
by the Buyer for the Shares shall be an amount equal to (i) the Base Purchase
Price, minus (ii) the amount of payments by the Buyer to discharge Retained
Liabilities, plus (iii) the Contingent Payments payable in the manner provided
in Article IV.

2.3. Establishment of Escrow Account. At Closing, Buyer and the Sellers shall
enter into the Escrow Agreement, in the form of Exhibit B, to hold the Escrow
Deposit in escrow pursuant to the terms of the Escrow Agreement. As provided in
the Escrow Agreement, the Escrow Deposit shall be subject to release at the rate
of fifty percent (50%) on the first anniversary of the Closing Date, and
twenty-five percent (25%) on each of the second and third anniversary dates of
the Closing Date.

2.4. Estimation and Payment of Purchase Price and Retained Liabilities

2.4.1. Estimated Closing Balance Sheet. No later than three (3) business days
prior to the Closing Date, Sellers’ Representative shall deliver to Buyer a
consolidated balance sheet of the Company as of the Closing Date (“Estimated
Closing Balance Sheet”), prepared in accordance with GAAP and the Company’s past
practices, and a good faith written estimate of the Working Capital Amount as of
the close of business on the Closing Date (“Estimated Working Capital”)
calculated in accordance with the example set forth on Schedule 2.4, and the Net
Cash at Closing (“Estimated Net Cash at Closing”). Sellers shall cause the
Company to distribute any Net Cash in excess of the Target Net Cash prior to
issuance of the Estimated Closing Balance Sheet, in order to minimize the
purchase price adjustments required at Closing.

2.4.2. Payment Instructions Letter. No later than three (3) business days prior
to the Closing Date Sellers’ Representative shall also deliver a payment
instructions letter setting forth the respective amounts, payees, and wiring
instructions relating to the payment of (A) the Closing Cash Payment and (B) the
Retained Liabilities (the “Payment Instructions Letter”).

2.4.3. Estimated Working Capital Adjustment. If the Estimated Working Capital is
less than the Target Working Capital, the Base Purchase Price shall be reduced,
on a dollar-for-dollar basis, by an amount equal to the amount by which the
Target Working Capital exceeds the Estimated Working Capital. If the Estimated
Working Capital is greater than the Target Working Capital, the Base Purchase
Price shall be increased, on a dollar-for-dollar basis, by an amount equal to
the amount by which the Estimated Working Capital exceeds the Target Working
Capital.

2.4.4. Estimated Net Cash Adjustment. If the Estimated Net Cash at Closing is
less than the Target Net Cash, the Base Purchase Price shall be reduced, on a
dollar-for-dollar basis, by an amount equal to the amount by which the Target
Net Cash exceeds the Estimated Net Cash at Closing. If the Estimated Net Cash at
Closing is greater than the Target Net Cash, the Base Purchase Price shall be
increased, on a dollar-for-dollar basis, by an amount equal to the amount by
which the Estimated Net Cash at Closing exceeds the Target Net Cash Amount.

2.4.5. Payment at Closing. On the Closing Date, in consideration of the transfer
of the Shares, the Buyer shall pay the Base Purchase Price as adjusted by the
Estimated Working Capital Adjustment and the Estimated Net Cash Adjustment,
minus the Retained Liabilities, and minus the Escrow Deposit, (the “Closing Cash
Payment”), by wire transfer of immediately available funds in the amounts and to
the accounts designated by the Sellers’ Representative in the Payment
Instructions Letter. The Buyer shall also pay the Retained Liabilities on behalf
of the Sellers in the amounts and in accordance with the instructions provided
in the Payment Instructions Letter, and deposit the Escrow Deposit into the
Escrow Account.

2.5. Payoff of Certain Liabilities. The Parties acknowledge and agree that
(a) the Purchase Price assumes that, at the Closing, the Company’s only
indebtedness shall be trade payables and operating expenses incurred in the
ordinary course of business, such as payroll and non-income tax accruals (the
“Assumed Indebtedness”), and (b) on or prior to the Closing Date, the Sellers
will cause the Company to pay off all the following obligations in full: (i) all
indebtedness owing by the Company to any institutional and secured lenders,
together with any and all interest, penalties or, premiums thereon; (ii) all
indebtedness owing by the Company to any of the Sellers, together with any and
all interest, penalties or premiums thereon; (iii) all monetary obligations
owing by the Company that were not incurred in the ordinary course of business
of Company or similarly situated businesses and included in Closing Date Net
Working Capital; (iv) all Seller Expenses; (v) all amounts owed to employees
under any retention plan or in the form of any bonus payable upon the sale of
the Shares or the Company; and (iv) all Encumbrances on the Shares and all
Encumbrances on the Assets other than Permitted Encumbrances (the “Retained
Liabilities”). Except as set forth on Schedule 2.5, on the Closing Date, the
Sellers’ Representative shall provide the Buyer with documentation evidencing
that all Retained Liabilities have been duly paid-off in full, and that any and
all Encumbrances on the Shares and the assets have been duly paid-off in full
and released. Subject to Article XII of this Agreement, the Sellers shall
indemnify and hold the Buyer and the Company (after the Closing), and their
respective Affiliates, harmless from and against any and all obligations that
the Buyer or the Company may incur relating to or arising out of the Retained
Liabilities.

2.6. Post-Closing Adjustment

2.6.1. As soon as practicable (but in no event later than sixty (60) days) after
the Closing Date, Buyer shall deliver to Sellers’ Representative a balance sheet
for the Company as of the Closing Date (the “Closing Balance Sheet”) which shows
the Working Capital Amount, which shall be prepared (i) in accordance with GAAP
as in effect on the date of such preparation and (ii) in a manner consistent
with the Company’s accounting policies and practices used in the preparation of
the Estimated Closing Balance Sheet.

2.6.2. The Closing Balance Sheet shall become final and binding on Sellers and
Buyer unless Sellers’ Representative gives a written notice of disagreement (a
“Notice of Disagreement”) to Buyer within thirty (30) days following receipt by
Sellers’ Representative of the Closing Balance Sheet. Any such Notice of
Disagreement shall specify in reasonable detail the nature of any disagreement
so asserted. Buyer shall have fifteen (15) days following receipt of such Notice
of Disagreement to review the same. If Sellers’ Representative and Buyer are
unable to resolve all of their disagreements with respect to the Closing Balance
Sheet within twenty (20) days following Buyer’s receipt of the Notice of
Disagreement, Sellers’ Representative and Buyer shall refer their remaining
differences to the Dispute Accountant, which shall, acting as experts and not as
arbitrators, determine, and only with respect to the remaining differences so
submitted, whether and to what extent, if any, the Working Capital Amount as set
forth in the Closing Balance Sheet requires adjustment. Sellers’ Representative
and Buyer shall direct the Dispute Accountant to use its best efforts to render
its determination within thirty (30) days after the date the Dispute Accountant
is selected. The Dispute Accountant’s determination shall be conclusive and
binding upon Buyer and Sellers. The fees and disbursements of the Dispute
Accountant shall be paid by each party in an amount equal to the total fees and
disbursements of the Dispute Accountant multiplied by a fraction, the numerator
of which is the amount in dispute not awarded to such party and the denominator
of which is the total amount in dispute. The Working Capital Amount that becomes
final and binding on Buyer and Sellers under this Section 2.6(b) shall be
referred to collectively herein as the “Final Working Capital Amount.”

2.6.3. If the Final Working Capital Amount differs from the Estimated Working
Capital Amount determined at Closing, then a reconciling payment shall be made
from one party to the other in a manner that takes into account any adjustments
made at Closing. If the Final Working Capital Amount is less than Target Working
Capital, then promptly following the determination of the Final Working Capital
Amount, the Base Purchase Price shall be adjusted and Sellers shall pay to Buyer
the amount of such deficiency less the amount of any Estimated Working Capital
Adjustment subtracted from the Base Purchase Price at Closing, or plus the
amount of any Estimated Working Capital Adjustment added to the Base Purchase
Price at Closing. If the Final Working Capital Amount is more than the Target
Working Capital, then promptly following the determination of the Final Working
Capital Amount, the Base Purchase Price shall be adjusted and Buyer shall pay to
Sellers the amount of such excess plus any amount of any Estimated Working
Capital Adjustment subtracted from the Base Purchase Price at Closing, or minus
the amount of any Estimated Working Capital Adjustment added to the Base
Purchase Price at Closing. Any such payment will be made in immediately
available funds by Sellers or Buyer, as the case may be, not later than five (5)
business days following such determination, and if such payment is to be made by
Sellers, shall be paid by Sellers from funds other than any amounts set aside as
the Escrow Deposit. In calculating the adjustments provided by Sections 2.4 and
2.56, it is the intention of the Parties to avoid double-counting of items that
would result in an inequitable and unintended benefit to one Party or Parties to
the detriment of the other Party or Parties.

ARTICLE III
CLOSING

3.1. Closing Date. Subject to satisfaction of the Conditions Precedent to
Closing described in Articles VIII and IX herein, the Closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place on
June 30, 2010, unless a different date, time, and place is agreed to by Buyer
and Sellers’ Representative or this Agreement is terminated in accordance with
Section 14.1. Such date, or if the Closing is advanced or postponed under this
Section 3.1, then the date to which it is advanced or postponed, is referred to
herein as the “Closing Date.” All proceedings to take place at the Closing shall
take place simultaneously, and no delivery shall be considered to have been made
until all such proceedings have been completed. The Closing may take place by
use of telefax and e-mail, without an in-person meeting. At the Closing, the
following will occur:

3.1.1. Buyer will make the Closing Cash Payment as provided in Section 2.4.5 in
accordance with the Payment Instructions letter, by wire transfer of immediately
available funds;

3.1.2. Buyer shall deposit the Escrow Deposit (to be held and released as set
forth in the Escrow Agreement) so deducted from the Base Purchase Price into
escrow and to be held pursuant to the terms and conditions of the Escrow
Agreement; and

3.1.3. Sellers will assign and transfer to Buyer good and valid title in and to
the Shares, free and clear of all Encumbrances.

3.2. Deliveries at the Closing by Sellers

3.2.1. Deliveries by the Company and the Sellers. To effect the sale and
transfer of the Shares at Closing, the Sellers and the Company (as applicable)
will, at the Closing, deliver to the Buyer, the following documents, in each
case duly executed or otherwise in proper form:



  (1)   Original certificates representing all of the Shares (including
affidavits of lost certificates and corresponding indemnity agreements if
necessary), duly endorsed in blank for transfer or accompanied by duly executed
stock powers, together with any required transfer or documentary stamps
attached, free and clear of all Encumbrances;



  (2)   Instruments evidencing the release and/or pay off amounts and payees of
all Retained Liabilities, in a form reasonably satisfactory to Buyer;



  (3)   The Company’s Articles of Incorporation certified by the Secretary of
State of the State of California and dated within ten (10) days prior to the
Closing Date;



  (4)   A certificate of good standing of the Company issued by the Secretary of
State of the State of California and dated within ten (10) days prior to the
Closing Date, as well as any states in which the Company is qualified as a
foreign corporation;



  (5)   A Secretary’s Certificate of the Company certifying (A) the Bylaws of
the Company, (B) the officers and directors of the Company, and (C) the
resolution of the Board of Directors of the Company authorizing the execution,
delivery, and performance of this Agreement and the Ancillary Agreements;



  (6)   An affidavit from each of the Sellers dated as of the Closing Date,
sworn under penalties of perjury and in form and substance required under the
Treasury Regulations issued pursuant to Section 1445 of the Code stating that
each Seller is not a foreign person within the meaning of Section 1445 of the
Code;



  (7)   Such waivers, consents, assignments, acknowledgements, and subordination
and/or attornment agreements as may be reasonably requested by the Buyer and
obtainable by Sellers, including each of the third party landlord consents
described in Schedule 5.11 and each of the contract documents described in
Schedule 5.19 in form and substance reasonably acceptable to the Buyer’s
counsel, and the cost or expense to obtain such consent(s) shall be borne by the
Sellers;



  (8)   The Escrow Agreement between Buyer and Sellers, in the form attached
hereto as Exhibit B;



  (9)   The Consultant Agreement between Buyer and Dennis Demetre in the form
attached hereto as Exhibit C;



  (10)   The Consultant Agreement between Buyer and Lori Lewis in the form
attached hereto as Exhibit D;



  (11)   The Employment Agreement between Buyer and Shawn Salkeld agreement in
the form attached hereto as Exhibit E;



  (12)   Custody of the original corporate record and minute book(s), stock
ledgers and corporate seals (if any) of the Company;



  (13)   A certificate executed and delivered by the Sellers and the Secretary
of the Company dated the Closing Date, stating that the conditions specified in
Article VIII have been fulfilled; or indicating which such conditions have not
been fulfilled; and



  (14)   Such other documents, instruments, and certificates as the Buyer or its
counsel or counsel to the Buyer’s lenders reasonably deems necessary to
consummate the transactions and such other certificates of authority and
documents as the Buyer reasonably requests.

3.2.2. Deliveries by the Buyer. To effect the sale and transfer of the Shares at
Closing, the Buyer will, at the Closing, deliver to the Sellers’ Representative
the following documents, in each case duly executed or otherwise in proper form:



  (1)   The Closing Cash Payment;



  (2)   A copy of the Buyer’s Certificate of Incorporation certified by the
state of New York and dated within ten (10) days prior to the Closing Date;



  (3)   A Secretary’s Certificate of the Buyer certifying (A) the Bylaws of the
Buyer, (B) the officers and directors of the Buyer, and (C) the resolution of
the Board of Directors of the Buyer authorizing the execution, delivery, and
performance of this Agreement and the Ancillary Agreements;



  (4)   A certificate of good standing for the Buyer issued by the Secretary of
State of the state of New York and dated within ten (10) days prior to the
Closing Date;



  (5)   The Escrow Agreement between Buyer and Sellers in the form attached
hereto as Exhibit B;



  (6)   The Consultant Agreement between the Buyer and Dennis Demetre in the
form attached hereto as Exhibit C;



  (7)   The Consultant Agreement between the Buyer and Lori Lewis in the form
attached hereto as Exhibit D;



  (8)   The Employment Agreement between Buyer and Shawn Salkeld agreement in
the form attached hereto as Exhibit E;



  (9)   A certificate executed and delivered by the Secretary of Buyer, dated
the Closing Date, stating that the conditions specified in Article IX have been
fulfilled or indicating which such conditions have not been fulfilled; and



  (10)   Such other documents, instruments and certificates as the Sellers or
their counsel reasonably deem necessary to consummate the transactions and such
other certificates of authority and documents as the Sellers reasonably request.

3.2.3. Form of Instruments. To the extent that a form of any document to be
delivered under this Agreement is not attached as an Exhibit, such documents
will be in a form and substance, and will be executed and delivered in a manner
reasonably satisfactory to the Buyer and the Sellers.

ARTICLE IV
CONTINGENT PAYMENTS

4.1. Contingent Payments Based on Performance as of June 30, 2011 and 2012.
Subject to satisfaction of the conditions of this Article IV, Buyer shall pay to
Sellers, as additional consideration for purchase of the Shares, two contingent
payments (the “Contingent Payments”) based on the results of the Company for the
two 12-month periods ending June 30, 2011 and June 30, 2012 respectively.

4.1.1 June 30, 2011 Payment. The Contingent Payment for the period July 1, 2010
through June 30, 2011 shall be equal to the sum of (i) 2.75 x Company’s “Claims
Review Adjusted EBITDA” (as described below) + (ii) 0.5 x Company’s “Audit
Adjusted EBITDA” (as described below).

4.1.2 June 30, 2012 Payment. The Contingent Payment for the period July 1, 2011
through June 30, 2012 shall be equal to the sum of (i) 3.0 x Claims Review
Adjusted EBITDA + (ii) 0.5 x Audit Adjusted EBITDA.

4.2. Segregation of Company EBITDA. In order to calculate the Contingent
Payments, Buyer shall determine the Claims Review Adjusted EBITDA and Audit
Adjusted EBITDA of the Company. In the event the Company is merged into Buyer or
an Affiliate of Buyer (hereinafter “Merged”), Buyer shall continue to account
for the business of the Company as a separate division (the “Division”), at
least sufficient to calculate the Contingent Payments due under this Agreement.
Following the Closing, the Parties shall complete and sign a Contingent Payment
Form, in the form attached hereto as Exhibit F, for each service contract. The
Contingent Payment Form shall designate the client, contract date, and type and
percentage of revenue generated for purposes of calculating the Contingent
Payments. Revenues shall not be categorized as being of more than one type of
service, so as to avoid double counting.

4.3. Revenues to be included in Claims Review Adjusted EBITDA. The Claims Review
Adjusted EBITDA shall be calculated by including the following, in each instance
for the Company, or if it is Merged, the Division, whether the following
contracts exist at Closing or are secured following Closing:



  (1)   One hundred percent (100%) of the revenues from Prospective Review
Services;



  (2)   Sixty-six percent (66%) of the revenues from Retrospective Review
Services for any of the prospects listed on Schedule 4.3.2, the State of
Missouri, and the State of South Carolina;



  (3)   Fifty percent (50%) of the revenues from all other Retrospective Review
Services;



  (4)   For the following contracts, one hundred percent (100%) of the
percentage revenue credit specified below:

(i) Priority Healthcare – ten percent (10%) of client recoveries

(ii) State of Kentucky – four percent (4%) of client recoveries

4.4. Revenues to be Included in Audit Adjusted EBITDA. The Audit Adjusted EBITDA
shall be calculated by including 100% of the Company’s, or if it is Merged, the
Division’s, revenues from Audit Services performed by the Company, or if it is
Merged, the Division, pursuant to contracts in effect as of the Closing Date,
plus one hundred percent (100%) of revenues from Audit Services identified in
the Contingent Payment Form for any post-closing contract, as provided in
Section 4.2 hereof.

4.5. Determination of Claims Review Adjusted EBITDA and Audit Adjusted EBITDA.
For purposes of determining the Contingent Payments payable under this
Article IV, Claims Review Adjusted EBITDA and Audit Adjusted EBITDA shall be
calculated as cumulative earnings of the Company, or if it is Merged, the
Division, determined based on the revenues and expenses detailed in Sections 4.3
— 4.5 hereof, before interest, income taxes, depreciation, and amortization for
the 12-month period, determined in accordance with GAAP, applied in a manner
consistent with the preparation of the Company’s Closing Balance Sheet, but
subject to the following adjustments:

4.5.1 Buyer will consolidate finance/accounting, human resources,
administration, corporate property and casualty insurance, liability insurance,
and sales/marketing services at the corporate level, and expenses associated
with these services shall not be included in the calculation of Claims Review
Adjusted EBITDA or Audit Adjusted EBITDA.

4.5.2 Buyer will consolidate information technology (IT) services at the
corporate level, but the cost of IT services for the Company, or if it is
Merged, the Division, will be separately accounted for and included as an
expense in the calculation of Claims Review Adjusted EBITDA and Audit Adjusted
EBITDA. IT costs will be apportioned between the Claims Review Adjusted EBITDA
and Audit Adjusted EBITDA in proportion to the relative percentage of revenues
generated by each activity.

4.5.3 Buyer will consolidate the employee benefits function for the Company, or
if it is Merged, the Division, at the corporate level, but the costs of Buyer’s
standard benefit package (per FTE) shall be included as an expense in the
calculation of Claims Review Adjusted EBITDA and Audit Adjusted EBITDA and
apportioned between the Claims Review Adjusted EBITDA and Audit Adjusted EBITDA
based upon FTE count of each activity. Buyer shall not charge the costs of
administration of employee benefits to Company, or if it is Merged or ceases to
exist, the Division for purposes of the Claims Review Adjusted EBITDA or Audit
Adjusted EBITDA calculations.

4.5.4 The parties shall determine hourly rates for the use of Buyer’s software
developers, with such expense being included in the calculation of Claims Review
Adjusted EBITDA and Audit Adjusted EBITDA. The hourly rates shall be determined
by dividing the base compensation of the software developer (salary plus
benefits) by 2080.

4.5.5 Third party out-of-pocket expenses incurred by the Company, or if it is
Merged, the Division, such as print fulfillment and legal fees, and including
the consultant fees payable to Dennis Demetre and Lori Lewis, shall be included
as expenses in the calculation of Claims Review Adjusted EBITDA and Audit
Adjusted EBITDA at actual cost and shall be allocated between the Claims Review
Adjusted EBITDA and Audit Review Adjusted EBITDA as direct expenses where
appropriate, or in proportion to the relative percentage of revenues generated
by each activity, unless otherwise agreed to by the Parties.

4.5.6 For purposes of calculating Claims Review Adjusted EBITDA and Audit
Adjusted EBITDA, unless otherwise agreed to by the Parties, expenses shall be
allocated between Claims Review Adjusted EBITDA and Audit Adjusted EBITDA in
proportion to the relative percentage of revenues generated by each activity.

4.5.7 In calculating Claims Review Adjusted EBITDA and Audit Adjusted EBITDA for
the Contingent Payments, the following items shall be excluded:



  (1)   Gains, losses, or profits realized from the sale of any capital assets
other than in the ordinary course of business;



  (2)   All expenses incurred in connection with the transactions contemplated
by this Agreement; and



  (5)   All expenses that the Company, or if it is Merged, the Division, incurs
at the request of Buyer that are outside the ordinary scope of expenses incurred
in connection with the provision of Audit Services, Prospective Review Services,
or Retrospective Review Services, except as otherwise specifically provided in
Sections 4.5.1 – 4.5.7 hereof.

4.6. Contingent Payments Not Conditioned on Consultant Agreement. Buyer’s
obligation to make the Contingent Payments shall not be contingent upon Sellers’
Dennis Demetre or Lori Lewis engagement as consultants of Buyer or its
Affiliates after the Closing. Any Contingent Payment owed pursuant to this
Article IV shall be due and payable whether or not any Seller remains engaged as
a consultant with Buyer or any of its Affiliates following the Closing Date.

4.7. Payment in the Event of Sale/Closure of Business/Other Adverse Actions. For
the period of the Contingent Payments (July 1, 2010-June 30, 2012), Buyer shall
cause the Company, or if it is Merged, the Division;

4.7.1 In the event of any sale to a Person other than an Affiliate of Buyer,
Buyer shall remain liable for the Contingent Payments in accordance with the
terms of this Agreement. Prior to any proposed sale, dissolution, or
discontinuation of the Company, the Parties shall negotiate in good faith to
reach a mutually acceptable resolution of the Contingent Payments liability. The
Company shall be deemed to be sold pursuant hereto if either a controlling
interest in the Company is sold or all or substantially all of the assets of the
Company are sold;

4.7.2 to not sell any product or service offered by the Company, or if it is
Merged, the Division, on terms other than fair market value, arm’s length
pricing;

4.7.3 to maintain and implement substantially the same accounting mechanisms and
techniques as reflected in the Closing Balance Sheet.

4.8. Maintenance of Office. For the period of the Contingent Payments (July 1,
2010-June 30, 2012), Buyer shall maintain an office for the Company, or if it is
Merged, the Division, in Santa Ana, California; provided, however, that if the
Company, or if it is Merged, the Division, relocates to a different location
within Santa Ana, California, no greater than Company/Division’s proportionate
share (based upon square footage) of fair market rent shall be allocated to the
Company/Division.

4.9. Time and Manner of Payments. Any Contingent Payment owed for the period
ending June 30, 2011, shall be payable by September 30, 2011, and any Contingent
Payment owed for the period ending June 30, 2012 shall be payable by
September 30, 2012. Payment shall be made by wire transfer of immediately
available funds to Sellers, as designated by Sellers’ Representative in
proportion to the percentage of Shares owned by each Seller as of the Closing
Date.

4.10. Financial Reporting. To facilitate the recording and computation of Claims
Review Adjusted EBITDA and Audit Adjusted EBITDA, Buyer shall promptly following
the Closing implement accounting methods and procedures that ensure that all
relevant financial results relating to the Company, or if it is Merged, the
Division, are separately tracked and recorded in Buyer’s books and records, and
shall maintain an auditable record of financial results on a stand-alone basis
throughout the Contingent Payment period.

4.11. Reporting of Claims Review and Audit Adjusted EBITDA and Dispute
Resolution

4.11.1 At the end of each calendar quarter during the Contingent Payment period
Buyer shall deliver to the Sellers’ Representative a written report setting
forth the applicable quarterly Claims Review Adjusted EBITDA and Audit Adjusted
EBITDA, together with such calculations and supporting schedules as may
reasonably be required by Sellers to verify the calculation of such amounts (the
“Quarterly Report”). Upon reasonable prior written notice, Buyer shall make its
books and records available for inspection by Sellers’ Representative to verify
the accuracy of the quarterly Claims Review Adjusted EBITDA and Audit Adjusted
EBITDA calculations. Upon review of the Quarterly Report by Sellers, Buyer shall
act in good faith to answer all questions and concerns raised by Sellers within
a reasonable time. If the Parties are unable to resolve any disagreement
regarding a Quarterly Report the issue shall be deferred until the end of the
applicable Contingent Payment period and resolved through the dispute resolution
process set forth in Section 4.11.4 hereof applicable to the Annual Report.

4.11.2 Within thirty (30) days following the end of each Contingent Payment
period (July 30, 2011 and 2012, respectively) Buyer shall deliver to the
Sellers’ Representative a written report setting forth the applicable annual
Claims Review Adjusted EBITDA and Audit Adjusted EBITDA, together with such
calculations and supporting schedules as may reasonably be required by Sellers
to verify the calculation of such amounts and the Contingent Payment due for the
applicable year (the “Annual Report”). Upon reasonable prior written notice,
Buyer shall make its books and records available for inspection by Sellers’
Representative (or an independent accountant selected by Sellers’
Representative) to verify the accuracy of the calculation of the Contingent
Payment reflected in the Annual Report.

4.11.3 If, within thirty (30) days following delivery of the Annual Report for a
Contingent Payment year (the “Objection Period”), the Sellers’ Representative
has not given Buyer notice of objection to the calculation of the Contingent
Payment for such fiscal year (an “Objection Notice”), then such determination
for such fiscal year will be considered final. The parties shall cooperate
during the Objection Period in order to allow the Sellers (or their
representatives) to review relevant information in connection with the
evaluation of the Contingent Payment.

4.11.4 If the Sellers’ Representative delivers a timely Objection Notice to
Buyer, then the Sellers’ Representative and Buyer shall, during the thirty
(30) days immediately following delivery of the Objection Notice (the “EBITDA
Consultation Period”), seek in good faith to resolve any differences they may
have with respect to the matters specified in the Objection Notice. If such
dispute is not resolved to the mutual satisfaction of the Sellers’
Representative and Buyer within the EBITDA Consultation Period, then: (i) the
Sellers and Buyer shall submit the dispute to the Dispute Accountant for
resolution, and furnish to the Dispute Accountant such work papers and other
documents and information relating to the disputed issues as the Dispute
Accountant may request and are available to such party or its independent
accounting firm; (ii) each party will be afforded the opportunity to present to
the Dispute Accountant any matters relating to the determination and discuss the
determination with the Dispute Accountant, (iii) the Dispute Accountant shall be
directed to furnish a determination of the Claims Review and/or Audit Adjusted
EBITDA amounts in dispute, and/or the calculation of the Contingent Payment from
those amounts, in the form of an “EBITDA Dispute Report,” which shall be final
and binding on the parties and, absent manifest error, shall not be subject to
review or appeal, and may be entered and enforced in any court of competent
jurisdiction, and (iv) each of Sellers and Buyer shall bear the fees and costs
of the Dispute Accountant for such determination in an amount equal to the total
fees and costs of the Dispute Accountant multiplied by a fraction, the numerator
of which is the amount in dispute not awarded to such party and the denominator
of which is the total amount in dispute.

4.11.5 Sellers and Buyer shall act in good faith to cause the Dispute Accountant
to complete its preparation and delivery to such parties of the EBITDA Dispute
Report within thirty (30) days from the submission of the matters specified in
the Objection Notice to the Dispute Accountants. Any additional Contingent
Payment amount determined to be owed in the EBITDA Dispute Report and not
previously paid by Buyer shall be delivered by Buyer to the Sellers within ten
(10) days after Buyer’s receipt of such EBITDA Dispute Report.

4.12 Imputed Interest Rate.  The Parties agree that the Contingent Payments
represent deferred payments of a portion of the purchase price.  Accordingly,
each Contingent Payment shall be deemed to include an imputed interest payment
at the applicable federal rate of sixty-one one hundredths of one percent
(0.61%) per annum. Each Party shall report the Tax consequences of the
Contingent Payments in a manner consistent with such allocation and shall not
take any position inconsistent therewith upon examination of any Tax Return, in
any refund claim, or in any litigation, investigation or otherwise.

ARTICLE V
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLERS

Sellers, jointly and severally, represent and warrant to and for the benefit of
Buyer as follows:

5.1. Organization, Qualification, and Authorization

5.1.1 Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of California and has full corporate power
to own its properties and to carry on its business as now owned and operated by
Company. Company has full power and authority to carry on its business as it is
now conducted in all jurisdictions in which Company conducts its business, and
is entitled to own, lease, or operate the properties and assets it now owns,
leases, or operates in such jurisdictions. Company is qualified to do business,
is in good standing and has all required and appropriate licenses in each
jurisdiction where it conducts business and is not required to obtain or
maintain such qualification, good standing, or licensing in any other
jurisdiction.

5.1.2 Company and the Sellers have all requisite power and authority without the
consent of any other Person to enter into this Agreement and to consummate the
transactions contemplated hereby. This Agreement and all other instruments
herein contemplated to be executed by Company have been duly approved by the
board of directors of Company and the Sellers, have been or will be duly
executed and delivered by Company and the Sellers, and constitute or, upon
execution and delivery, will constitute legal, valid, and binding obligations of
Company and the Sellers, enforceable against them in accordance with the terms
of this Agreement and such other instruments, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and general principles of equity.

5.1.3 The execution and delivery of this Agreement by Company and the Sellers,
and the consummation by Company and the Sellers of the transactions contemplated
hereby and compliance by Company with any of the provisions hereof will not
(i) violate any provision of the Articles of Incorporation or Bylaws of Company
or similar organizational documents; (ii) result in a violation or breach of, or
result in a loss of benefits under or constitute (with or without due notice or
lapse of time or both) a default or give rise to any right of termination,
amendment, cancellation, modification or acceleration under, or result in the
creation of any lien or encumbrance on any asset of Company under any note,
bond, mortgage, indenture, license, contract, lease, agreement or other
instrument or obligation to which Company is a party or by which it or any of
its properties or assets may be bound; or (iii) violate any order, writ,
injunction, decree, statute, treaty, rule, or regulation applicable to Company
or any of its properties or assets.

5.2. Company’s Capital Structure. The Company’s equity consists of 250,000
Shares of authorized common stock, 0.58846 par value, of which 100,000 Shares
are issued and outstanding and owned by the Sellers in the numbers specified in
Exhibit A. The Sellers are the sole shareholders of Company and no other Person
owns any equity interest in Company of any kind. Sellers are, and will be at
Closing, the owners of all issued and outstanding equity interests of Company
without any exception whatsoever, free and clear of all liens of any kind. There
is no:



  (1)   Outstanding security of Company convertible into or exchangeable for any
Shares;



  (2)   Outstanding subscription, option, warrant, call, commitment, agreement,
or understanding (oral or written) obligating Company to issue any equity
interest or any security of any class or kind which in any way relates to the
authorized or issued Shares of Company or any interest therein;



  (3)   Agreement or understanding (oral or written) (other than this Agreement)
which grants to any third party the right to purchase or otherwise acquire any
issued and outstanding Shares or any interest therein, including any preemptive
right, right of first refusal, or co-sale right;



  (4)   Voting trust or voting agreement or pooling agreement or proxy (oral or
written) with respect to any issued and outstanding Shares; or



  (5)   Obligation of Company (oral or written) to purchase, redeem, or
otherwise acquire any Shares or any interest therein or to pay any dividend or
distribution with respect thereto.

5.3. Compliance with Fictitious Name Statutes. Company has complied with all
requirements of fictitious name statutes in all jurisdictions in which it
conducts business.

5.4. No Subsidiaries. Company does not own, either directly or indirectly, any
interest or investment (whether debt or equity, but excluding investments
reflected as current assets, on Company’s balance sheet) in any corporation,
partnership, joint venture, business, trust, or other entity, other than as a
holder of less than two percent (2%) of the outstanding shares/interests of a
publicly traded company.

5.5. Company Records

5.5.1 Company has delivered to Buyer true and complete copies of Company’s
Articles of Incorporation and Bylaws, as amended and currently in effect.

5.5.2 Company has delivered a complete list of the officers and directors of
Company.

5.6. Financial Information. Schedule 5.6 hereto sets forth (i) the audited
financial statements of Company for year ended March 31, 2010, together with all
notes thereto, and (ii) the unaudited financial statements for the year ended
March 31, 2009 and for the period April 1, 2010 – May 31, 2010 (collectively
(i) and (ii) are the “Financial Statements”). All such Financial Statements
(x) have been prepared in accordance with GAAP and in a manner consistent with
prior periods, subject in the case of the unaudited statements to the absence of
footnote disclosure, (y) were prepared in accordance with the books and records
of Company, and (z) fairly present the financial condition of Company and the
results of Company’s operations as of the relevant dates thereof and for the
periods covered thereby.

5.7. Absence of Certain Matters. Except as set forth in Schedule 5.7, and to
Sellers’ Knowledge , since March 31, 2010, there has not been any:



  (1)   Transaction by Company involving an amount in excess of $10,000 except
in the ordinary course of business;



  (2)   Capital expenditure by Company exceeding $10,000;



  (3)   Occurrence of any event or condition having a Material Adverse Effect on
the Company. Notwithstanding the foregoing, the following shall not constitute a
Material Adverse Effect: any change or effect or diminution that results from
(a) compliance with the terms of Section 7.6 of this Agreement, or (b) any
effect on the Company resulting from an action or actions not taken by Company
due to the prohibition of such action or actions under this Agreement and the
failure of Buyer to consent to take such action or actions following a written
request by Company for authorization to take such action or actions.



  (4)   Destruction, damage to, or loss of any asset of Company (whether or not
covered by insurance) that, individually or in the aggregate, exceeds $10,000;



  (5)   Material change in accounting methods or practices by Company or any
change or Material alteration in the manner of keeping the books, accounts or
records of Company;



  (6)   Material revaluation by Company of any of its assets;



  (7)   Increase in the salary or other compensation or benefits payable or to
become payable by Company to any of its officers, directors, or employees, or
the declaration, payment, or commitment or obligation of any kind for the
payment by Company of a bonus or other additional salary or compensation or
benefits to any such Person except pursuant to commitments existing at such date
which were consistent with the past practice of Company;



  (8)   Sale or transfer of any asset of Company exceeding $10,000 except in the
ordinary course of business;



  (9)   Amendment or termination of any contract, agreement or license (written
or oral) to which Company is party and which is identified on Schedule 5.19A or
B hereto or which, but for such amendment or termination, would have been
required to be listed on Schedule 5.19A or B hereto, except in the ordinary
course of business;



  (10)   Loan by Company to any Person, or guaranty by Company of any loan or
other obligation;



  (11)   Borrowing of money, or incurrence of debt for borrowed money;



  (12)   Mortgage, pledge, or other encumbrance of any asset of Company;



  (13)   Waiver or release of any right or claim of Company, except in the
ordinary course of business;



  (15)   Commencement, notice, or threat of commencement of any civil litigation
or any governmental proceeding against or investigation of Company;



  (15)   Organized labor trouble or claim of wrongful discharge or other
unlawful labor practice or action;



  (16)   Entering into any partnership or joint venture; or



  (17)   Agreement by Company to do any of the foregoing.

5.8. Absence of Undisclosed Liabilities. Except as otherwise disclosed in
Schedule 5.8 herein, Company has no Material debts, liabilities, or obligations
of any nature, whether accrued, absolute, contingent, matured, liquidated,
disputed, undisputed, or otherwise, except those liabilities that (a) are
reflected or reserved against in the March 31, 2010 Financial Statements or
(b) were incurred in the ordinary course of Company’s business subsequent to
March 31, 2010 and of the same general nature and amount as past practice.

5.9. Information Regarding Prior Names of Company. Schedule 5.9 hereto lists:
all names and business addresses used by Company within the preceding five
years.

5.10. Tax Matters. Except as otherwise disclosed on Schedule 5.10:



  (1)   The Tax Returns filed by Company have not been reviewed or audited by
the IRS or any similar foreign, state, or local authority;



  (2)   Within the times and in the manner prescribed by law, Company has filed
all required federal, state, and local Tax Returns or extensions thereto;



  (3)   All Tax Returns filed by Company for each taxable year constitute
complete and accurate representations of the tax liabilities for such years and
accurately set forth all items (to the extent required to be included or
reflected in such returns) relevant to their future tax liabilities, including
the tax bases of their properties and assets;



  (4)   Company has not waived or extended any applicable statute of limitations
relating to the assessment of federal, state, local or foreign taxes;



  (5)   No examinations of the federal, state, local, or foreign Tax Returns of
Company are currently in progress nor, to the Knowledge of Sellers, is any such
examination threatened and there is not now pending, nor has there occurred
during the past five years, any Material dispute as to taxes of any nature
payable or allegedly payable by Company;



  (6)   Company has paid within the time and in the manner prescribed by law
(and until the Closing Date will pay within the time and in the manner
prescribed by law) all Taxes that are due and payable; and



  (7)   Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, or other Person for all periods for which the statutory
period of limitations for the assessment of such Tax has not yet expired and all
IRS Forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed.

5.11. Real Property Leases

5.11.1 Schedule 5.11 sets forth a true and complete list of all leases real
property (the “Leased Real Property”) entered into by Company.

5.11.2 Company does not own any real property and does not have a leasehold
interest in any real property used in the conduct of the Business other than the
Leased Real Property, which constitutes all of the real property used in the
Business.

5.11.3 Company holds a valid and enforceable leasehold interest in the Leased
Real Property.

5.11.4 All of the Leased Real Property is in good condition, normal wear and
tear excepted, and is suitable for the purposes for which it is currently being
used.

5.11.5 With respect to the Leased Real Property, to Knowledge of Sellers there
exist no defaults by Company or any default or threatened default by any lessor
or third party thereunder, that has affected or could reasonably be expected to
affect the rights and privileges thereunder of Company, and there has not been
any failure to perform any covenant or agreement which constitutes an event of
default (with the giving of notice of passage of time or otherwise) pursuant to
any Lease.

5.11.6 Company’s use and occupancy of the Leased Real Property complies in all
Material respects with all permits, zoning restrictions, and other laws,
ordinances, and regulations with respect to such Leased Real Property.

5.11.7 Except as listed on Schedule 5.11, no third party landlord consents are
required for the Leased Real Property.

5.12. Inventories. Intentionally omitted.

5.13. Other Tangible Personal Property. Schedule 5.13 hereto sets forth a
description and the location of each item of tangible personal property used in
or relating to the Business with a value in excess of $5,000. Buyer has been
provided with copies of each lease with an annual lease payment in excess of
$5,000 for personal property used in or relating to the Business or with respect
to which Company is lessee, sublessee, licensee, or other user. With respect to
the foregoing personal property:

5.13.1 Each of the leases described in Schedule 5.13 is in full force and effect
and is a valid and binding obligation of the Sellers;

5.13.2 Neither Company nor to the Knowledge of Sellers any other party to such
lease is in default with respect to any Material term or condition of any such
lease or any other agreement related to such properties, nor to the Knowledge of
Sellers has any event occurred which, through the passage of time or the giving
of notice, or both, would constitute a default thereunder or would cause the
acceleration of any obligation of any party thereto or the creation of a lien or
encumbrance upon any asset of Company; and

5.13.3 To the Knowledge of Sellers, each item of tangible personal property
listed on Schedule 5.13 that is used in or relating to the Business is in good
operating condition ordinary wear and tear excepted and is suitable for the
purpose for which it is currently being used subject to consumption in the
ordinary course of use; and Company has good and marketable title to and is in
possession of all of its tangible personal property free and clear of all liens,
pledges, charges, security interests, restrictions, prior assignments, and
encumbrances of any kind, except as set forth on Schedule 5.13.

5.14. Accounts Receivable. Schedule 5.14 lists all accounts receivable of
Company as of May 30, 2010. The accounts receivable arose from valid sales or
charges in the ordinary course of business and are not subject to any defense or
offset, except for returns and credits in the ordinary course of business and
less any reserve for doubtful accounts reflected in the Financial Statements.

5.15. Accounts Payable. Schedule 5.15 lists all accounts payable of Company as
of May 30, 2010.

5.16. Proprietary Rights. Schedule 5.16 hereto is a list of all Proprietary
Rights, used in or relating to the Business, together with a brief description
of each. Except as set forth in Schedule 5.16, to the Knowledge of Sellers, no
Person has infringed or is infringing on any such Proprietary Rights. Company
has not infringed, and is not now infringing, on any patent, trade name,
trademark, service mark, or copyright belonging to any other Person and no
Person has made any claim of infringement against Company. Except as set forth
in Schedule 5.16, Company is not a party to any license, agreement, or
arrangement, whether as licensor, licensee, franchisor, franchisee, or
otherwise, with respect to any such patents, trademarks, service marks, trade
names, or any copyrights, or applications or registrations for such items.
Company owns, or holds adequate licenses, free and clear of any liens or
encumbrances, to use, and has full right to use the Proprietary Rights, which
includes all rights necessary for the Business as now conducted and all such
items are listed in Schedule 5.16, and such use does not conflict with, infringe
on, or otherwise violate any rights of others. All registrations and recordings
are in full force and effect and no governmental proceeding, including the
possible revocation or cancellation of any such registration, is pending or, to
the Knowledge of Sellers, threatened.

5.17. Actions Regarding Proprietary Rights

5.17.1 Except as set forth in Schedule 5.17, Company has not received any
written claim or notice of any claim or enforcement with respect to the
Proprietary Rights from any Person. There is no existing or, to the Knowledge of
Sellers, threatened infringement or violation by others of Company’s Proprietary
Rights.

5.17.2 Except as set forth in Schedule 5.17, Company has:



  (1)   obtained assignments of all inventions, patent and patentable rights,
and copyrights from all current and past employees, consultants, and other
Persons who contributed to the discovery or development of any of the
Proprietary Rights; and



  (2)   adopted and implemented such other policies and procedures, including
with respect to confidentiality and assignment of inventions, as are reasonably
necessary to protect and promote Company’s interests with respect to its
Proprietary Rights.

5.17.3 There is no existing or, to the Knowledge of Sellers, threatened
violation of the confidentiality of Company’s Confidential Information or trade
secrets.

5.17.4 Company is not making unauthorized use of any Confidential Information or
trade secrets of any Person, including any former employer of any past or
present employees or consultants of Company.

5.17.5 None of the activities of Company employees or consultants on its behalf
violates or has violated any agreements or arrangements that any such employees
or consultants have or have had with former employers.

5.17.6 Each of the employees and consultants who contributed to the discovery or
development of any Proprietary Rights (other than Proprietary Rights licensed to
Company by any Person other than a consultant to Company) did so in each case
within the scope of his employment or contractual relationship with Company.

5.18. Computer Software. Schedule 5.18 hereto describes all computer software
and computer programs (other than off the shelf retail software) used in or
relating to the Business, and to the extent used pursuant to a license or other
authorization of a third party, describes such license or other authorization.
Such computer software and programs are owned free and clear of all liens,
pledges, charges, security interests, restrictions, prior arrangements, and
encumbrances of any kind (other than customary restrictions contained in shrink
wrap licenses pursuant to which such software is used), including without
limitation, any claim of any present or former employee of Company who may have
developed or participated in the development of any such computer software or
program or any portion thereof. Each license or other authorization pursuant to
which Company is entitled to use any such computer software or program is in
full force and effect, is a valid and binding obligation of the Parties thereto,
and is identified on Schedule 5.18 hereto.

5.19. Contracts

5.19.1 Schedule 5.19 lists each professional services agreement, lease, license,
contract, vendor agreement, distribution right, purchase or sales order, and
commitment, whether written or oral (individually, a “Contract” and
collectively, “Contracts”), to which Company is a party or by which it or any of
its properties are bound, which is used in or relates to the Business and which
involves expenditures in excess of $5,000 per year and which is not cancelable
within 30 calendar days. Each Contract that contains a change in control clause
or otherwise requires the consent or approval of any Person in connection with
the transaction contemplated by this Agreement is appropriately identified as
such on Schedule 5.19.

5.19.2 Schedule 5.19A identifies each professional services contract between the
Company and any customer for the provision of the Company’s professional
services, including prospective claims review, retrospective claims review, and
audit services, and such other services as are described in the Company’s
website and promotional literature.

5.19.3 Schedule 5.19B lists any Contract containing any provision related to the
following:



  (1)   A Contract under which the Company or Sellers have advanced or loaned
any other Person money that will not be repaid or otherwise satisfied at or
prior to Closing;



  (2)   A Contract relating to borrowed money or other indebtedness (including
any capital lease agreements) or the mortgaging, pledging, or otherwise placing
an Encumbrance on any asset of the Company or the Shares;



  (3)   A Contract under which the Company is lessor of or permits any third
Person to hold or operate any property owned or controlled by the Company;



  (4)   Assignment, license, indemnification agreement, joint development
agreement, or other contract with respect to any Proprietary Rights;



  (5)   A Contract containing any covenant not to compete;



  (6)   A Contract with any supplier containing any provision permitting any
party other than the Company to renegotiate the price or other terms thereof, or
containing any pay-back, retroactive adjustment, or other similar provision,
upon the occurrence of a failure by the Company to meet its obligations under
Contract when due or the occurrence of any other event if such Contract involves
a potential pay-back or negative price adjustment in excess of $10,000;



  (7)   A Contract for the future purchase of fixed assets or their maintenance
or for the future purchase of materials, supplies, or equipment involving annual
consideration of $10,000 or aggregate consideration in excess of $50,000;



  (8)   A Contract relating to joint ventures or other agreements involving a
sharing of profits;



  (9)   A Contract relating to any “lock-box” with any financial institution;



  (10)   A guaranty or bond;



  (11)   A Contract that requires the payment of royalties, commissions,
finder’s fees, or similar payments that involves in the aggregate annual
consideration in excess of $10,000;



  (12)   Material oral contracts;



  (13)   A personal guarantee of the Sellers or any officer of the Company with
respect to the operations of the Company;



  (14)   A Contract or option relating to the purchase or sale of real property
or to construct improvements thereon;

Company has provided or made available to Buyer complete and correct copies of
all of the Contracts identified in Schedules 5.19A and B, (the “Material
Contracts”) including all amendments, waivers, and modifications thereof. The
written Material Contracts are valid, binding, and enforceable against the
Company and, to the Knowledge of Sellers, against the other party(ies) thereto
in accordance with their terms and, to the Knowledge of Sellers, are in full
force and effect. Except as set forth on Schedules 5.19A and B, there are
currently no breaches or defaults under any of the Material Contracts on the
part of the Company or, to the Knowledge of Sellers, any other party to the
Material Contracts. The Company has not received written notice of any breach or
default under any of the Material Contracts from any other party to the Material
Contracts, or sent notice of any breach or default under any of the Material
Contracts to any other party to the Material Contracts, which breach or default
has not been cured as of the Closing Date. To the Knowledge of Sellers, no event
has occurred that, with the giving of notice or the lapse of time, or both,
would constitute a Material breach or default on the part of the Company under
any of the Material Contracts, nor to the Knowledge of Sellers, has any event
occurred that with the giving of notice or the lapse of time, or both, would
constitute a Material breach or default on the part of any other party to any of
the Material Contracts. Neither the Company nor, to the Knowledge of the
Sellers, any other party has repudiated any provision of any Material Contract.
Each Material Contract that contains a change in control clause or otherwise
requires the consent or approval of any Person in connection with the
transaction contemplated by this Agreement is appropriately identified as such
on Schedules 5.19A and B.

5.20. Adequacy of Assets. Except as otherwise set forth in Schedule 5.20, the
Company has possession of, and right to use, all of the tangible and intangible,
real and personal property assets required for the conduct of the Business as
presently conducted, including, but not limited to, all Proprietary Rights.
Except as set forth in Schedule 5.20, all of the assets of the Company are free
and clear of restrictions on or conditions to transfer or assignment and are
free and clear of mortgages, liens, pledges, security interests, charges,
encumbrances, equities, claims, easements, rights of way, covenants, conditions
or restrictions, or any other adverse claims, rights, or encumbrances of any
kind or nature whatsoever. Company is in possession of all premises and other
assets leased to it from others.

5.21. Relationships with Vendors. Schedule 5.21 identifies each Person who
accounted for $5,000 or more of Company’s purchases of goods or services (other
than employees) for the twelve (12) months ended May 30, 2010. No vendor has
given written notice to Company of any intention to terminate its existing
business relationship with Company, to Materially alter the amount of business
it is presently conducting with Company, or to discontinue, condition, or
otherwise limit its business relationship with Company, whether as a result of
the transactions contemplated hereby or otherwise.

5.22. Labor Relations

5.22.1 No Proceedings or claims are pending or, to the Knowledge of Sellers,
threatened against Company with respect to any violation or alleged violation of
any applicable federal, state, or local laws, rules, and regulations prohibiting
discrimination on any basis, including, without limitation, on the basis of
race, color, religion, sex, national origin, age, or disability and Company has
complied in all Material respects with all applicable laws and regulations
relating to discrimination.

5.22.2 No Proceedings or claims are pending or, to the Knowledge of Sellers,
threatened against Company with respect to any violation or alleged violation of
any applicable federal, state, or local laws, rules, and regulations relating to
the employment of labor in connection with the Business, including, without
limitation, those related to wages, hours, and collective bargaining, and
Company has complied in all Material respects with all applicable laws and
regulations relating to employment, labor, and affirmative action in connection
with the Business. Company has made all payments and withholdings of taxes and
other sums as required by appropriate governmental authorities and has withheld
and paid to the appropriate governmental authorities, or is holding for payment
not yet due to such authorities, all amounts required to be withheld from
employees of Company engaged in the conduct of the Business and is not liable
for any arrears of wages, taxes, penalties, or other sums for failure to comply
with any laws, rules or regulations relating to the foregoing.

5.22.3 Schedule 5.22 sets forth each claim or proceeding of the types referred
to in the preceding Sections 5.22.1 and 5.22.2 that was settled or otherwise
resolved on or after January 1, 2007 and which involved the payment of more than
$25,000.

5.22.4 Company is not a party to any collective bargaining or union agreement
and, with respect to the Business, Company has not received any notice of, and
there is no labor strike, dispute, grievance, controversy or other labor trouble
pending or, to the Knowledge of Sellers, threatened.

5.23. Employee Benefit Plans and Benefit Arrangements. Schedule 5.23 lists each
(i) “Employee Benefit Plan,” as, such term is defined in Section 3(3) of ERISA,
whether written or oral, that provides or authorizes benefits to any present or
former employee (including any present or former officer, director, or
independent contractor) of Company and (ii) “Benefit Arrangement” which means
each contract, agreement, policy, practice, or commitment, whether written or
oral, that provides or authorizes employee benefits for any employee or former
employee (including any current or former officer, director, or independent
contractor) of Company, other than Employee Benefit Plans. Except as set forth
on Schedule 5.23, (a) each Employee Benefit Plan and each Benefit Arrangement
complies with, and has been operated in accordance with, all applicable law,
including, without limitation, provisions of ERISA, and (b) no event has
occurred in connection with any Employee Benefit Plan or Benefit Arrangement
which has or will result in any fine, penalty, assessment, or other liability
for which Company, or transferee of assets of Company will be responsible,
whether by reason of operation of law or contract.

5.24. Employment and Compensation Arrangements

5.24.1 Schedule 5.24 hereto identifies (i) any pension, profit sharing, deferred
compensation, bonus, stock option, stock purchase, or incentive plan or
agreement, written or oral, that is not already listed on Schedule 5.23; and
(ii) each retainer, consulting, severance, employment, or similar contract or
agreement, written or oral, to which Company is a party or by which it is bound
or which relates to the Business. Company has delivered to Buyer copies of all
such plans and agreements, as they are currently in effect. To Sellers’
Knowledge, Company is not, and no other party is, in default with respect to any
Material term or condition thereof, nor has any event occurred which through the
passage of time or the giving of notice, or both, would constitute a default
thereunder or would cause the acceleration of any obligation of any party
thereto, or the creation of a lien or encumbrance upon any asset of Company.

5.24.2 All obligations of Company relating to its employees who participate in
the Business, whether arising by operation of law, by contract, or past custom,
for payments to trusts or other funds or to any governmental agency with respect
to workers compensation, unemployment compensation, social security, or any
other benefits for such employees through the date hereof have been paid or
adequate accruals therefore have been made in the Financial Statements of
Company. All obligations of Company with respect to such employees, whether
arising by operation of law, by contract, by past custom, or otherwise, for
salaries, vacation and holiday pay, sick pay, bonuses, other forms of
compensation, or other benefits payable to such employees in respect of the
services rendered by any of them prior to the date hereof have been paid or
adequate accruals therefore have been made and are reflected in the Financial
Statements of Company.

5.24.3 Schedule 5.24 also sets forth a true and complete list of (i) the names
and current salaries or compensation rates of all of the directors, officers,
employees, agents, and representatives of Company who participate in the conduct
of the operating and administering of the Business and (ii) each employment
contract between the Company and any Person listed in clause (i) of this
sentence, copies of which have been furnished or made available to Buyer.

5.25. Insurance. Set forth in Schedule 5.25 is a complete list of insurance
policies that Company maintains with respect to the Business. Such policies are
in full force and effect. Since January 1, 2007, there has not been any Material
adverse change in Company’s relationship with its insurers or in the premiums
payable pursuant to such policies. Except as set forth in Schedule 5.25, no
claim is pending under any policy listed therein, nor does Company have any
retrospective payment obligations under any such policy. Company has not
received any notice or other communication from any insurance company within the
three years preceding the date hereof canceling or materially amending any
insurance policies, and to the Knowledge of Sellers, no such cancellation or
amendment nor any Material increase of premiums is threatened with respect to
the policies listed in Schedule 5.25 hereto. The general liability insurance
policy maintained by the Company is an occurrence-based policy, which provides
coverage for future claims based on conduct that took place during the policy
term.

5.26. Permits and Approvals. Except as indicated in Schedule 5.26, Company is in
compliance with all permits, franchises, certificates, accreditations, licenses,
and orders, and has received all approvals of all federal, state, local, or
foreign governmental, regulatory bodies, and any Persons as required by said
bodies for Company to carry out the Business, all of which are listed in
Schedule 5.26 (“Required Approvals”). All Required Approvals are and have been
in full force and effect since January 1, 2007 without interruption, and no
suspension or cancellation, nor any proposed adverse modification of any of
them, is pending or, to the best Knowledge of Sellers, threatened, nor do
Sellers have Knowledge of any basis for such action or proceeding, and Company
has not received any notice of any such adverse event or potential event.

5.27. Compliance with Applicable Laws

5.27.1 Company has complied in all Material respects with all applicable laws,
regulations, orders, writs, injunctions, and decrees of any governmental
authority (collectively, “Laws”) in connection with its operation of the
Business. Company has not received notice of any violation of any Laws affecting
the Business or operations of Company.

5.27.2 Neither Company nor any of its officers, managers, employees,
contractors, or agents is an Ineligible Person. An “Ineligible Person” is an
individual or entity who: (i) is currently excluded, debarred, suspended, or
otherwise ineligible to participate in the federal health care programs or in
federal procurement or non-procurement programs; or (ii) has been convicted of a
criminal offense that falls within the ambit of 42 U.S.C. § 1320a-7(a), but has
not yet been excluded, debarred, suspended, or otherwise declared ineligible.

5.27.3 To the Knowledge of Sellers, no officer, director, employee, contractor,
or agent of Company has committed any act that could be deemed to constitute an
act of fraud or abuse under any federal healthcare program, including but not
limited to the acts set forth in 32 U.S.C. § 1320a-7a (Civil Monetary Penalties
Act); 42 U.S.C. § 1328-7b(b) (the federal anti-kickback statute); and 31 U.S.C.
§ 3729 et seq. (the False Claims Act).

5.27.4 Company has maintained, in all Material respects, all records required by
federal and state agencies and private entities with which the Company has
contracted including, without limitation, the federal and state Medicare and
Medicaid programs and other governmental agencies and private entities in
connection with its operation of the Business.

5.27.5 Company is in compliance in all Material respects with laws governing
privacy of, access to, and maintenance of confidential information including but
not limited to, the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”) and the regulations promulgated thereunder by the U.S. Department of
Health and Human Services (45 CFR Parts 160, 162 and 164, the “HIPAA
Regulations”). These requirements include provisions governing privacy,
security, and electronic transmission of health information under HIPAA; all
requirements applicable to a Covered Entity (as defined under HIPAA) to the
extent applicable to Company; and all requirements of all Business Associate
Agreements (as defined under HIPAA) entered into by Company with Covered
Entities); the Health Information Technology for Economic and Clinical Health
Act of 2009 (the “HITECH Act”); California Health and Safety Code § 1280.15;
California Civil Code §§ 1798.82 and 1798.29; and other applicable laws and
regulations.  Company has not received any communication or inquiry (whether
written or oral) from any Covered Entity for which it is a Business Associate,
from the Department of Health and Human Services, from the State of California,
or from any other government agency, regarding its failure to comply in any
Material respect with HIPAA or any other privacy related law.

5.28. Environmental Compliance

5.28.1 Company has complied in all Material respects with all applicable local,
state, and federal environmental laws, regulations, ordinances, and
administrative and judicial orders relating to the generation, recycling, use,
sale, storage, handling, transfer, and disposal of any Hazardous Materials.

5.28.2 Company has not been alleged to be in violation of, or been subject to
any administrative, judicial, or regulatory proceeding pursuant to, such laws or
regulations.

5.29. Litigation. Schedule 5.29 includes a complete list of all claims against
Company or the Business pending before any Governmental or Regulatory Authority.
Except as set forth in Schedule 5.29, to Sellers’ Knowledge there is no suit,
action, arbitration, or legal, administrative, or other proceeding, or
governmental investigation, pending or, to the Knowledge of Sellers, threatened,
against or affecting Company and the Business or its financial condition,
results of operations, business, or prospects. Company has furnished or made
available to Buyer copies of all relevant court papers and other documents
relating to the matters set forth in Schedule 5.29 hereto. Company is not in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality. Except
as set forth in Schedule 5.29, Company is not currently engaged in any legal
action to recover monies due to Company or damages sustained by Company arising
out of the conduct of the Business.

5.30. Insider Transactions

5.30.1 Company is not indebted to any Insider other than for payment of salary
for services rendered and reimbursement of reasonable expenses.

5.30.2 No Insider is indebted to Company or has any direct or indirect ownership
interest in, or any contractual relationship with, any firm, corporation, or
other Person with which Company has a business relationship, or any firm,
corporation, or other third party which, directly or indirectly, competes with
Company.

5.30.3 Other than for the provision of personal services, no Insider is,
directly or indirectly, a party to or otherwise an interested party with respect
to any contract with Company.

For purposes of this Agreement, an “Insider” includes the senior executives,
employees, officers, directors, and Sellers of Company, or any immediate family
member of any senior executive, employee, officer, or director.

5.31. Absence of Certain Business Practices. To the Knowledge of Sellers,
neither Company nor any employee, agent or other Person acting on Company’s
behalf, has directly, or indirectly, given or agreed to give any gift or similar
benefit to any customer, supplier, competitor, or governmental employee or
official (domestic or foreign) that would subject Company to any Material damage
or penalty in any civil, criminal, or governmental litigation or proceeding.

5.32. Brokers. Except as disclosed on Schedule 5.32, no Person is entitled to
any brokerage commission, finder’s fee, or like payment from Company in
connection with the transactions contemplated by this Agreement.

5.33. Bureau of Citizenship and Immigration Services. Company has complied in
all Material respects with all laws and regulations administered by the Bureau
of Citizenship and Immigration Services (“BCIS”) relating to the Business.

5.34. UCC Liens. Schedule 5.34 contains the results of the UCC Lien search and
judgment liens as of the date contained thereon, as performed by Buyer. To the
Knowledge of Sellers, there are no other security interests, liens, or similar
encumbrances against Company or any of the Company’s assets.

5.35. Full Disclosure. The representations and warranties made by Sellers and
the information provided by Sellers to Buyer in this Agreement, its Schedules
and its Exhibits do not contain any untrue statement of a Material fact or omit
a Material fact required to be stated herein or therein. Copies of all documents
heretofore or hereafter delivered or made available to Buyer pursuant to this
Agreement were or will be materially complete and accurate copies of such
documents.

ARTICLE VI
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF BUYER

Buyer represents, warrants, and covenants to and for the benefit of Sellers as
follows:

6.1. Organization. Buyer is a New York corporation duly incorporated, validly
existing and in good standing under the laws of the State of New York, with full
power to own its properties and to carry on its business as now owned and
operated by it.

6.2. Authorization of Agreement. Buyer has all the requisite right, legal
capacity, and authority to enter into this Agreement and perform its obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
and all other agreements, documents, and instruments to be executed in
connection herewith have been effectively authorized by all necessary action,
which authorization remain in full force and effect, and have been duly executed
and delivered by Buyer, and no other proceedings on the part of Buyer are
required to authorize this Agreement or the transactions contemplated hereby.
This Agreement constitutes the legal, valid, and binding obligation of Buyer and
is enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and general principles of equity.

6.3. Consents and Approvals. No authorization, consent or approval of any public
body, authority, or any third party is necessary for the consummation by Buyer
of the transactions contemplated by this Agreement.

6.4. Agreement Not in Breach of Other Instruments. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) violate any statute, regulation, rule, or law applicable to Buyer or the
Articles of Incorporation or Bylaws of Buyer; or (ii) require the consent,
waiver, approval, license, or authorization of, or filing with, any Person.

6.5. Brokers. Except as set forth on Schedule 6.5, no Person is entitled to any
brokerage commission, finder’s fee, or like payment from Buyer in connection
with the transactions contemplated by this Agreement.

6.6. Current Information. Buyer shall advise Company in writing, as soon as
practicable, of: (i) the occurrence after the date hereof of any event that
renders any of the representations or warranties of Buyer herein to be untrue or
inaccurate in any Material respect if made on or as of the date of such event or
the Closing Date; and (ii) the failure of Buyer to perform any of its covenants
or agreements set forth herein in any Material respect.

6.7. Continuing Employees. Promptly after the date hereof, except as to Dennis
Demetre, Lori Lewis, and Shawn Salkeld, Buyer shall cause the Company to
continue the employment of each Continuing Employee listed on Schedule 6.7, on
the terms and conditions described in Section 10.1 of this Agreement. Nothing in
this Agreement shall limit the right of Buyer or Company to terminate the
employment of any Continuing Employee at any time after the Closing; provided,
however, that Buyer shall be responsible for all liabilities, obligations,
severance, or other termination costs relating to or arising from or with
respect to the termination of the employment of any Continuing Employee at any
time after the Closing. The consulting engagements of Dennis Demetre and Lori
Lewis, and the employment of Shawn Salkeld, shall be governed by their
respective agreements with the Company.

6.8. Full Disclosure. The representations and warranties made by Buyer and the
information provided by Company in this Agreement, its Schedules, Exhibits, or
filings with any Person, do not, and will not, contain any untrue statement of a
Material fact or omit a Material fact required to be stated herein or therein.
Copies of all documents heretofore or hereafter delivered or made available to
Buyer pursuant to this Agreement were or will be Materially complete and
accurate copies of such documents.

6.9. Sufficient Funds. At the Closing, Buyer shall have sufficient cash on hand
to pay the entire cash portion of the Purchase Price at the Closing.

ARTICLE VII
SELLERS’ AND COMPANY’S OBLIGATIONS BEFORE CLOSING

7.1. Buyer’s Investigation, Access to Premises and Information. Company shall
furnish, or cause to be furnished, to Buyer and its representatives all data and
information concerning the conduct of the operation and administration of the
Business and the Company that may reasonably be requested. In addition, during
normal business hours and upon prior notice, Buyer and its counsel, accountants,
and other representatives shall have full access to all properties, books,
accounts, records, contracts, and documents relating to the conduct of the
operation and administration of the Company. Buyer and its representatives shall
have full access to the management and other personnel of Company who
participate in the conduct of the operation and administration of the Business
and may contact vendors with whom Company conducts, or has conducted, business
with respect to the Business for purposes of such investigations. Buyer’s access
to Company’s books, records, and personnel shall be conducted in a manner that
is not unreasonably disruptive to Company’s operations.

7.2. Conduct of Operation and Administration in the Normal Course. Company shall
carry on the Business diligently and in substantially the same manner as it has
previously been carried out; shall comply, and cause the Business to comply,
with all applicable regulatory and accreditation requirements; and shall not
make or institute any unusual or novel methods of purchase, sale, lease,
management, accounting, or operation that vary Materially from those methods
used by Company as of the date of this Agreement.

7.3. Preservation of Organization and Relationships. Sellers and Company shall
use their best efforts, consistent with past business practices, to preserve
Company’s organization intact, keep available its present officers and
employees, and preserve its present relationships with suppliers, customers, and
others having relationships with Company.

7.4. Company Matters. Sellers shall not cause or permit Company to take any
action that would result in a breach of any representations or warranties, or
would equate to a violation of Sellers’ and Company’s obligations under this
Agreement.

7.5. Maintenance of Insurance. Company shall continue to carry its existing
insurance, subject to minor variations in amounts required by the ordinary
operations of its business. Prior to Closing, Company shall not be required to
purchase extended “tail” coverage on its existing general liability insurance
policy because such policy is occurrence-based.

7.6. Refrain from Certain Matters. Company shall not do or agree to do any of
the acts identified in Section 5.7 (Absence of Certain Matters) hereof without
Buyer’s prior written consent.

7.7. Consents. Sellers shall use their best efforts to obtain the waivers,
consents, assignments, acknowledgements, and subordination and/or attornment
agreements as may be reasonably requested by the Buyer, including each of the
third party landlord consents described in Schedule 5.11 and each of the
contract documents described in Schedule 5.19 in form and substance reasonably
acceptable to the Buyer’s counsel, and the cost or expense to obtain such
consent(s) shall be borne by the Sellers.

7.8. Uniform Commercial Code and Other Lien Searches. Buyer may at its sole
expense, conduct or cause to be conducted a UCC-1 and other lien search in each
state and county in which Company conducts business or maintains any assets or
properties. Company shall, on or prior to the Closing Date (a) remove or cause
to be removed all such liens and encumbrances not expressly assumed by Buyer
pursuant to this Agreement, (b) file or cause to be filed in such jurisdiction a
release of such lien or encumbrance, and (c) provide to Buyer evidence
satisfactory in form and substance to Buyer of compliance by Company of the
provisions of this section.

7.9. Related Party Accounts Receivable and Accounts Payable. Company shall
eliminate all payables and receivables related to Dennis Demetre and Lori Lewis
prior to the Closing.

7.10. FIN 48 Analysis. The Company shall caused to be prepared by an independent
certified public accounting firm or qualified tax counsel an analysis pursuant
to FASB Interpretation 48, Accounting Standards Codification 740, and Accounting
Standards Update 2009-06 and provide a copy of such analysis to Buyer prior to
Closing. The cost of such report shall be payable by the Company prior to
Closing or shall constitute a Retained Liability of Sellers.

7.11. Certain Financial Information

7.11.1 Prior to the Closing, Company shall provide Buyer with financial
statements of the Company prepared in accordance with GAAP for the fiscal years
ending March 31, 2009 and March 31, 2010. From the date hereof through the
Closing Date, Company shall deliver to Buyer immediately upon the preparation
thereof (which shall be accomplished in accordance with past practice) unaudited
monthly financial statements and information.

7.11.2 No later than three (3) business days prior to the Closing Date, Sellers’
Representative shall deliver to Buyer a consolidated balance sheet of the
Company as of the Closing Date (“Estimated Closing Balance Sheet”), prepared in
accordance with GAAP and the Company’s past practices, and a good faith written
estimate of the Working Capital Amount as of the close of business on the
Closing Date (“Estimated Working Capital”) calculated in accordance with the
example set forth on Schedule 2.4, and the Net Cash at Closing (“Estimated Net
Cash at Closing”). Sellers shall cause the Company to distribute any Net Cash in
excess of the Target Net Cash prior to issuance of the Estimated Closing Balance
Sheet, in order to minimize the purchase price adjustments required at Closing.

7.12. Transaction Expenses. Whether or not the transaction contemplated
hereunder is completed, Company will bear and pay its own consulting,
accounting, legal, regulatory filing, and other fees, cost, and expenses, and
Buyer shall bear and pay its own consulting, accounting, legal, regulatory
filing, and other fees, cost, and expenses.

7.13. Delivery of New Disclosure Items

7.13.1 Company may update the Schedules up to the Closing Date solely to the
extent necessary to disclose any change on the Schedules (“New Disclosure
Items”), it being understood however, that Company has disclosed in the
Schedules delivered herewith all matters required to be disclosed thereon as of
the date hereof. New Disclosure Items shall be deemed to supplement or amend the
Schedules for the purpose of determining whether the condition set forth in
Section 8.7 has been satisfied.

7.13.2 Prior to the Closing Date, the Company shall deliver to the Buyer a
complete copy of the proposed final Schedules noting all New Disclosure Items.
The Company shall promptly disclose each New Disclosure Item to Buyer specifying
in detail each change.

ARTICLE VIII
CONDITIONS PRECEDENT TO BUYER’S PERFORMANCE

The obligations of Buyer to purchase the Shares under this Agreement are subject
to the satisfaction or waiver by Buyer, at or before the Closing, of all the
conditions set out below in this Article VIII.

8.1. Accuracy of Company’s Representations and Warranties. All representations
and warranties by Company in this Agreement, or in any written statement that
shall be delivered to Buyer by Company pursuant to this Agreement, shall be true
and correct as of the Closing Date as though made at that time.

8.2. Performance by Company. Company shall have performed, satisfied, and
complied in all Material respects with all covenants, agreements, and conditions
required by this Agreement to be performed, satisfied, or complied with by
Company, on or before the Closing Date.

8.3. No Company Material Adverse Effect. During the period from the date hereof
to the Closing Date, no Company Material Adverse Effect shall have occurred.

8.4. Due Diligence Review. The results of Buyer’s due diligence review shall be
satisfactory to Buyer, in its sole discretion;

8.5. Share Ownership. The issued and outstanding shares of capital stock of the
Company shall on the Closing Date consist solely of the Shares, which are or
will be issued in the name of and owned by the Sellers; and upon Closing, no
Person other than the Buyer shall have any interest whatsoever in the Company’s
capital stock (and there shall be no outstanding warrants or other securities of
the Company or instruments convertible into stock in the Company), all of which
shall be free and clear of all Encumbrances.

8.6. Other Consents. All other permits, approvals, and consents required from
third parties (governmental or other) for either party to perform its
obligations under this Agreement shall have been obtained without the imposition
of any burdensome conditions or restrictions on either party that are not in
effect on the date hereof. No claim, action, suit, investigation or other
proceeding shall be pending or threatened before any court or governmental
agency which presents a substantial risk of the restraint or prohibition of the
transactions contemplated by this Agreement;

8.7. Schedules. The Schedules as delivered and amended or modified in accordance
with Section 7.15 of this Agreement shall be accurate in all Material respects
as of the date delivered and as of the Closing Date, and satisfactory to Buyer
in its sole and absolute discretion.

8.8. Consents. Sellers shall have obtained the waivers, consents, assignments,
acknowledgements, and subordination and/or attornment agreements as may be
reasonably requested by the Buyer, including each of the third party landlord
consents described in Schedule 5.11 and each of the contract documents described
in Schedule 5.19 in form and substance reasonably acceptable to the Buyer’s
counsel.

8.9. Satisfaction of Tax Liabilities. Company shall have satisfied all
outstanding Tax liabilities for periods prior to the Closing Date other than for
the Straddle Period (as described in Section 13.1) or payroll and non-income tax
accruals that are set forth on the Company Balance Sheet and are part of the
Assumed Indebtedness per Section 2.5.

8.10. Consulting Agreements with Key Personnel. Dennis Demetre and Lori Lewis
shall have accepted the consulting agreements with Buyer in the form of
Exhibits C and D, respectively

8.11. Employment Agreement with Shawn Salkeld. Shawn Salkeld shall have accepted
the employment agreement with Buyer in the form of Exhibit E.

8.12. Certification by Company and Sellers. Buyer shall have received a
certificate, dated the Closing Date, signed and verified by Sellers and the
Secretary of the Company, certifying in such detail as Buyer and its counsel may
reasonably request, that the conditions specified in this Article VIII have been
fulfilled.

8.13. Approval of Documentation. The form and substance of all certificates,
instruments, opinions, and other documents delivered to Buyer under this
Agreement shall be satisfactory in all reasonable respects to Buyer and its
counsel.

ARTICLE IX
CONDITIONS PRECEDENT TO SELLERS’ PERFORMANCE

The obligations of Sellers to sell and transfer the Shares under this Agreement
are subject to the satisfaction or waiver by Sellers, at or before the Closing,
of all of the following conditions.

9.1. Accuracy of Buyer’s Representations and Warranties. All representations and
warranties by Buyer contained in this Agreement, or any written statement
delivered by Buyer pursuant to this Agreement, shall be true and correct when
made and on and as of the Closing Date as though made at that time.

9.2. Buyer’s Performance. Buyer shall have performed, satisfied, and complied
with all covenants, agreements and conditions required by this Agreement to be
performed, satisfied, or complied with by Buyer on or before the Closing Date.

9.3. Other Consents. All other permits, approvals, and consents required from
third parties (governmental or other) for either party to perform its
obligations under this Agreement shall have been obtained without the imposition
of any burdensome conditions or restrictions on either party that are not in
effect on the date hereof. No claim, action, suit, investigation, or other
proceeding shall be pending or threatened before any court or governmental
agency which presents a substantial risk of the restraint or prohibition of the
transactions contemplated by this Agreement.

9.4. Consulting Agreements with Key Personnel. Dennis Demetre and Lori Lewis
shall have accepted the consulting agreements with Buyer in the form of
Exhibits C and D respectively.

9.5. Employment Agreement with Shawn Salkeld. The Company shall have entered
into an agreement with Shawn Salkeld in the form of Exhibit E.

9.6. Employment of Continuing Employees. Each of the Continuing Employees listed
in Schedule 6.7 shall be permitted to continue as employees of the Company on an
“at will” basis at the compensation rates and subject to the terms set forth in
Schedule 10.1.

9.7. Certification by Buyer. Sellers shall have received a certificate, dated
the Closing Date, signed and verified by Buyer and the Secretary of the Buyer,
certifying in such detail as Seller and its counsel may reasonably request, that
the conditions specified in this Article IX have been fulfilled.

9.8. Approval of Documentation. The form and substance of all certificates,
instruments, opinions, and other documents delivered to Sellers under this
Agreement shall be satisfactory in all reasonable respects to Sellers’
Representative and Sellers’ counsel.

ARTICLE X
OBLIGATIONS AFTER CLOSING

10.1. Continuing Employees and Management

10.1.1 Buyer shall cause the Company to continue the employment of all
Continuing Employees listed in Schedule 6.7 following Closing on an “at will”
basis and subject to their acceptance of the confidentiality/non-solicitation
agreement required of HMS employees generally. Compensation to Continuing
Employees other than Sellers shall be at present compensation rates.

10.1.2 Buyer will extend its standard corporate benefits to all Continuing
Employees.

10.1.3 Any employees hired by Company after the Closing shall be employed in
accordance with the then-applicable employment policies of Company and Buyer.

10.2. Consulting and Employment Agreements with Key Personnel. Neither the
consulting engagements with Dennis Demetre or Lori Lewis nor the employment
agreement with Shawn Salkeld shall be terminable without cause by Buyer or
Company prior to the expiration of the period of the Contingent Payments
(July 1, 2010 – June 30, 2012).

10.3. Use of Names. Sellers agree that, after the Closing Date, they shall not
use or employ in any manner, directly or indirectly, the names set forth on
Schedule 5.9 hereto as trade names, trademarks, Internet domain names, or in any
other manner whatsoever.

10.4. Further Assurances. From time to time after the Closing, Sellers will
execute and deliver to Buyer such instruments as may be reasonably requested by
Buyer to carry out the purpose and intent of this Agreement.

10.5. Best Efforts; No Change in Representations and Warranties. Upon the terms
and subject to the conditions hereof, each of the Parties agrees to use its best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper, or advisable to consummate and make
effective the transactions contemplated by this Agreement. Each Party shall use
its best efforts to promptly obtain all waivers, permits, consents and approvals
and to effect all registrations, filings, and notices with or to third parties
or governmental agencies or authorities necessary or desirable in connection
with the consummation of the transactions contemplated by this Agreement. So
long as they remain engaged by Buyer as consultants, Sellers shall use their
reasonable efforts to cause the management and employees of Company to cooperate
fully with Buyer in order to promote and effect an orderly transition of the
Company to Buyer, to maintain the customer and vendor relationships of Company,
and otherwise to provide for the conduct of the Business after the Closing in
substantially the manner as the same is being conducted as of the date hereof.

ARTICLE XI
CERTAIN UNDERSTANDINGS AND AGREEMENTS

11.1. Nondisclosure of Confidential Information

11.1.1 Sellers acknowledge that the Confidential Information of the Company is
special and unique, which gives it a peculiar value to Buyer, and that, as a
Material and ancillary part of the purchase of the Shares, Buyer wishes to
protect such Confidential Information by keeping it secret and confidential for
the sole use and benefit of the Company and Buyer.

11.1.2 Each Seller shall at all times keep and maintain the confidentiality of
all Confidential Information, and will not at any time, either directly or
indirectly, use any Confidential Information for his or her own benefit or
divulge, disclose, or communicate any Confidential Information to any Person in
any manner whatsoever, except as specifically permitted by this Agreement unless
compelled to disclose the Confidential Information by judicial or administrative
process or by other requirements of law.

11.1.3 The nondisclosure requirements of this section shall apply to the agents
and representatives of Sellers engaged in connection with this Agreement, and
Sellers shall ensure that each of their respective agents, representatives, and
employees having access to Confidential Information shall, prior to or
concurrent with such Person’s receipt thereof, be made aware of the substance of
this section. After Closing, Sellers shall not copy or retain copies of any
Confidential Information, and will not authorize or permit any third Person to
copy or retain copies of any Confidential Information, except to the extent
necessary to meet Sellers’ tax reporting obligations or involving their ongoing
duties or obligations to perform services for or on behalf of the Company or
Buyer.

11.1.4 Buyer covenants and agrees that all Confidential Information it or any of
its representatives obtains while conducting due diligence shall be held in
strict confidence, unless Buyer is compelled to disclose the information by
judicial or administrative process or by other requirements of law, and shall
not be sold, given, transmitted, or disclosed to any third party without the
prior written consent of Company or Sellers’ Representative. The nondisclosure
requirements of this section shall apply to all of the agents, representatives,
and employees of Buyer, and Buyer shall ensure that each of its agents,
representatives, and employees having access to Confidential Information shall,
prior to or concurrent with such Person’s receipt thereof, be made aware of the
substance of this section. In the event this Agreement is terminated prior to
Closing, upon Company’s request, Buyer shall return all books, records,
contracts, documents, and other material obtained by Buyer from Company,
including copies thereof, that are still in Buyer’s possession, or subject to
Company’s consent, in lieu of returning the documents, Buyer shall certify to
Company that such books, records, contracts, documents, and other material have
been destroyed or discarded in a secure manner. Additionally, if this Agreement
shall terminate prior to Closing, Buyer agrees that in no instance shall Buyer
or any Affiliate of Buyer use the Confidential Information given to it by
Company to compete, directly or indirectly with the Business, with Company or
any of Company’s Affiliates.

11.2. Covenant Not to Compete

11.2.1 Noncompetition. For a period of three (3) years after the Closing Date,
each Seller agrees not to compete with Company, Buyer, or any Affiliate of Buyer
(including without limitation, HMS) in its conduct of the Business, which means
that Sellers shall not engage, directly or indirectly, individually or jointly,
in providing any of the services provided as part of the Business anywhere in
the United States of America. The phrase “engage, directly or indirectly,” shall
mean any of the following: engaging directly or indirectly in any aspect of
providing the types of services comprising the Business, including as an
employee, officer or director of any Person other than the Company, Buyer, or
its Affiliates; or having an interest, directly or indirectly, as owner,
partner, shareholder, independent contractor, capital investor, lender, renderer
of consultation services or advice, or otherwise, (other than as a holder of
less than two percent (2%) of the outstanding stock of a publicly-traded
corporation) either alone or in association with others, in the operation of any
Person or enterprise engaged in any aspect of providing the types of services
comprising the Business. Without limiting the foregoing, the restrictive
covenant contained in this section shall prohibit each Seller from being
employed by or serving as an independent contractor to any healthcare provider,
health plan, insurer, or governmental payor in connection with the provision of
any aspect of the types of services comprising the Business for a period of
three (3) years after the Closing Date.

11.2.2 Solicitation. For a period of three (3) years after the Closing Date, no
Seller shall (i) directly or indirectly solicit or attempt to solicit any
employee, agent, or representative of Company, Buyer, or any Affiliate of Buyer
to leave any of such entities; or (ii) directly or indirectly solicit or attempt
to solicit any employee, agent, or representative of Company, Buyer, or any
Affiliate of Buyer to become an employee or consultant of any other Person.

11.2.3 Interpretation of Covenant. Sellers acknowledge that Sections 11.2.2 and
11.2.3 above are reasonably necessary to protect the value of the goodwill of
the Company being sold to Buyer and that the provisions therein are a material
and ancillary part of the purchase of the Shares. Sellers agree that the
nationwide geographic scope of the covenant not to compete is reasonable because
Company has conducted the Business on a nationwide basis. In the event that any
provision of this section shall to any extent be held invalid, unreasonable, or
unenforceable in any circumstances, the Parties hereto agree that the remainder
of this section and the application of such provision of this section to other
circumstances shall be valid and enforceable to the fullest extent permitted by
law. If any provision of this section, or any part hereof, is held to be
unenforceable because of the scope or duration of or the area covered by such
provision, the Parties agree that the court or arbitrator making such
determination shall reduce the scope, duration, and/or area of such provisions
(and shall substitute appropriate provisions for any such unenforceable
provisions) and/or shall delete specific words and phrases, but only to the
minimum extent necessary in order to make such provisions enforceable to the
fullest extent permitted by law, and such modified provisions shall then be
enforceable and shall be enforced.

11.2.4 Extension of Covered Time. If any Seller violates any of the covenants
contained in this Section 11.2 and Buyer brings legal action for injunctive or
other relief hereunder, Buyer shall not, as a result of the time involved in
obtaining the relief, be deprived of the benefit of the full restrictive period
of the covenant not to compete. Any violation of this covenant not to compete
shall automatically toll and suspend the period of the restraint for the amount
of time that the violation continues, provided the Buyer seeks enforcement
within ninety (90) days after discovery of the violation.

11.3. Equitable Relief

11.3.1 Sellers acknowledge and agree that the covenants and undertakings
contained in Sections 11.1 and 11.2 relate to matters which are of a special,
unique, and extraordinary character and that a violation of any of the terms of
these sections could cause irreparable injury to Company, Buyer, and their
respective Affiliates, the amount of which will be extremely difficult, if not
impossible, to estimate or determine and which cannot be adequately compensated
by monetary damages alone. Therefore, Sellers expressly agree that Buyer,
Company, and each of their Affiliates shall be entitled to an injunction,
restraining order, or other equitable relief from any court of competent
jurisdiction, restraining any violation or threatened violation of any of such
terms by Sellers and such other Persons as the court shall order. If Company,
Buyer, or an Affiliate of Buyer commences a court action against Sellers for
such injunctive relief, at the conclusion of the case the prevailing party shall
be entitled to a judgment against the non-prevailing party for the reasonable
costs and attorneys’ fees the prevailing party incurred as a result of the
action. Sellers further acknowledge that the restraints imposed upon them
pursuant to Sections 11.1 and 11.2 are no greater than are reasonably necessary
to preserve and protect Buyer’s and Company’s reasonable competitive business
interests, and that such restraints will not impose an undue hardship upon
Sellers.

11.3.2 Rights and remedies provided for in this section are cumulative and shall
be in addition to rights and remedies otherwise available to the parties under
any other agreement or applicable law.

11.4. Notification of Certain Matters. Between the date of this Agreement and
the Closing Date, each Party will promptly notify the other Party in writing if
a Party becomes aware of any development, fact, or condition that (a) is
reasonably likely to result in a Company Material Adverse Effect; or (b) causes
or constitutes a breach of any agreement or covenant under this Agreement
applicable to a Party or any representation or warranty of a Party as of the
date of this Agreement to no longer be true in all Material respects.

ARTICLE XII
INDEMNIFICATION

12.1. Agreement to Indemnify

12.1.1 Indemnification by Company and Sellers. Subject to the limitations
contained in Section 12.1.2 and the survival provisions of Section 12.2,
Sellers, jointly and severally, for all purposes in Article XII shall indemnify,
defend, and hold harmless Buyer and its Affiliates (including, after Closing,
the Company) and their respective officers, directors, shareholders, employees,
agents, and Affiliates (collectively, “Buyer Indemnitees”) against any and all
losses, costs, expenses, claims, damages, or liabilities (including any
reasonable legal, audit, or other expenses incurred by them in connection with
investigating any claims and defending any Actions and the amount of any
settlement and expenses of enforcing this Agreement) (collectively “Losses”)
which the Buyer Indemnitees suffer, incur, or become subject to, and reimburse
the Buyer Indemnitees for such Losses, insofar as such Losses arise out of or
are based upon:



  (1)   Any breach of any representation or warranty made by the Company or
Sellers in this Agreement or in any schedule or certificate required to be
delivered pursuant to this Agreement;



  (2)   Any breach or default in performance by Sellers of any covenant,
agreement, or condition to be performed or observed by Sellers under this
Agreement;



  (3)   Any Taxes of Company relating to periods prior to the Closing Date,
including any Taxes and costs as a result of any failure by the Company or the
Sellers to pay any Taxes attributable to periods ending on or before the Closing
Date, including any Taxes that result from Company’s change in method of
accounting, claims of R&D tax credits, and tax filing and payment
responsibilities in states other than California, or that are payable as a
result of transactions occurring at the Closing;



  (4)   Any Action relating to the Business arising from or relating to events
occurring prior to the Closing to the extent not covered by insurance; or



  (5)   The Retained Liabilities.

12.1.2 Limitation on Sellers’ Indemnity. The obligations of Sellers under
Section 12.1.1 hereof shall be subject to the following limitations:



  (1)   No claim for indemnity by Buyer pursuant to Section 12.1.1 hereof shall
be made unless and until the aggregate dollar amount of all such claims shall
have exceeded FIFTY THOUSAND DOLLARS ($50,000) (in which case Sellers shall be
obligated to indemnify, defend, and hold harmless Buyer Indemnitees from all
Losses in excess of FIRTY THOUSAND DOLLARS ($50,000)).



  (2)   The maximum aggregate liability of Sellers for claims for indemnity by
Buyer Indemnitees pursuant to Section 12.1.1 hereof for any breach of
representation or warranty contained in Section 5.1, Section 5.2, Section 5.8,
Section 5.10, Section 5.23, Section 5.27, and/or Section 5.31, or based upon any
claim for indemnification pursuant to Sections 12.1.1 (3), (4), and (5) shall
not exceed the sum of: (i) THIRTEEN MILLION DOLLARS ($13,000,000); plus or minus
(ii) the Post Closing Adjustment, as determined pursuant to Section 2.6 of this
Agreement; plus the amount of any Contingent Payment owed pursuant to
Section 4.1 of this Agreement paid or owing or that may become due under the
Agreement (collectively, the “Purchase Price”), except that any claim based on
(i) fraud; (ii) intentional misrepresentation; or (iii) breach of the
representations contained in Sections 5.1 and 5.2 (the “Fundamental
Representations”) shall not be subject to the foregoing cap.



  (3)   The maximum aggregate liability of Sellers for claims for indemnity by
Buyer Indemnitees pursuant to Section 12.1.1 hereof, to the extent not described
in Section 12.1.2(2), shall not exceed that portion of the Escrow Amount that
has not been released to Sellers pursuant to Section 2.3.

12.1.3 Indemnification by Buyer. Buyer shall indemnify, defend and hold harmless
Sellers, against any and all Losses which the Sellers suffer, incur, or become
subject to, and reimburse the Sellers for such Losses, insofar as such Losses
arise out of or result from any of the following:



  (1)   Any breach of any representation or warranty made by Buyer in this
Agreement or in any schedule or certificate required to be delivered pursuant to
this Agreement;



  (2)   Any breach or default in performance by Buyer of any covenant,
agreement, or condition to be performed or observed by Buyer under this
Agreement;



  (3)   Any Taxes of company relating to periods following to the Closing Date,
including any Taxes and costs as a result of any failure by the Company or the
Buyer to pay any Taxes attributable to periods ending on or after the Closing
Date; or



  (4)   Any Action relating to the Business arising from or relating to events
occurring after the Closing to the extent not covered by insurance.

12.1.4 Notice of Claim for Indemnification. If a Party entitled to
indemnification (an “Indemnified Party”) becomes aware of any basis for
indemnification under this Section 12.1, the Indemnified Party, as a
precondition to indemnification, shall notify the Party obligated to provide
indemnification (the “Indemnifying Party”) in writing of the claim within sixty
(60) days after becoming aware of such claim, specifying in reasonable detail
the circumstances and facts that give rise to a claim under this Section 12.1.
Buyer Indemnitees may satisfy the notice requirement of this section by giving
such notice to the Sellers’ Representative.

12.1.5 Insurance Offset. Any recovery by an Indemnified Party from an
Indemnifying Party hereunder shall be net of any insurance or other proceeds
received by the Indemnified Party in connection with such Losses, but shall not
be net of any tax loss or other benefits realized by the Indemnified Party.

12.2. Survival of Representation and Warranties

12.2.1 Except as hereinafter provided in this section, all representations and
warranties of each Party contained herein (including the Schedules) and all
claims of any Indemnified Party in respect to any inaccuracy or
misrepresentation in or breach of any representation or warranty of any
Indemnifying Party contained in this Agreement, shall be deemed to have been
remade at the Closing and shall survive the Closing and shall expire three
(3) years after the Closing Date. However, any claims that are pending or have
been otherwise asserted on or before such anniversary shall remain eligible for
indemnification until their resolution. Company and Sellers on the one hand and
Buyer on the other shall provide each other a list of unresolved claims as of
such anniversary within ten (10) days thereafter.

12.2.2 Notwithstanding any term in this Article XII to the contrary, the Sellers
representations and warranties in Section 5.1 (Organization, Qualification and
Authorization) and Section 5.2 (Company’s Capital Structure shall survive
indefinitely; the survival period with respect to Section 5.10 (Tax Matters),
Section 5.23 (Employee Benefit Plans and Benefit Arrangements), Section 5.27
(Compliance with Applicable Laws), Section 5.31 (Absence of Certain Business
Practices), the Buyer’s warranties in Article VI, and fraud and intentional
misrepresentation by any of the parties hereto shall be the applicable statute
of limitations plus thirty (30) days; and the survival period with respect to
any claim based on Section 12.1.1 (3) shall be the statute of limitations
applicable to the payment of such Taxes plus thirty (30) days.

12.3. Indemnification with Respect to Third Party Claims

12.3.1 The Indemnified Party shall give notice of the commencement of any legal
action or proceeding, or written assertion of a claim, brought by a third party
for which indemnification is provided under this Article XII (a “Third Party
Claim”) to the Indemnifying Party within twenty (20) days following the
Indemnified Party’s receipt thereof, together with copies of any complaint,
summons, written assertion of such Third Party Claim, or similar document. No
claim for indemnification on account of a Third Party Claim shall be made and no
indemnification therefore shall be available under this article unless and until
the Indemnified Party shall have given initial written notice of its claim to
the Indemnifying Party as provided herein.

12.3.2 Except as hereinafter provided (including Section 12.3.3), the
Indemnifying Party shall have the right to engage counsel and to defend a Third
Party Claim, provided that the Indemnifying Party shall have furnished notice of
its election to defend to the Indemnified Party within thirty (30) days
following delivery of a notice of a Third Party Claim, together with a written
acknowledgement that the Indemnifying Party is obligated under the terms of this
Agreement to provide indemnity with respect to such Third Party Claim
(hereinafter collectively referred to as the “Notice of Acceptance”). If the
Sellers are the Indemnifying Party, then the Sellers must give the Notice of
Acceptance jointly in order for it to be effective. The Indemnified Party will
reasonably cooperate with counsel selected by the Indemnifying Party. The
Indemnified Party may elect, at its own expense, to participate in such defense,
but the indemnifying Party shall control such defense. If the Indemnifying Party
fails to give a Notice of Acceptance within thirty (30) days after receipt of a
claim notice respecting a Third Party Claim, then the Indemnified Party may take
control of the defense and engage counsel of its choosing to defend the same
without prejudice to any of its rights under this Agreement or under applicable
law.

12.3.3 Notwithstanding the provisions of Section 12.2.2, if the named parties to
an Action or Proceeding include both the Indemnifying Party and the Indemnified
Party, and the Indemnified Party has been advised in writing by counsel that
there may be one or more legal defenses available to such Indemnified Party that
are different from or additional to those available to the Indemnifying Party,
then the Indemnified Party will be entitled to separate counsel of its own
choosing and to participate in the defense without prejudice to any of its
rights under this Agreement or under applicable law.

12.3.4 The Indemnifying Party may settle any Third Party Claim solely involving
monetary damages only if the amount of such settlement is to be paid entirely by
the Indemnifying Party pursuant to this Article XII. The Indemnifying Party will
not enter into a settlement of a Third Party Claim which involves a non-monetary
remedy or which will not be paid entirely by the Indemnifying Party without the
written consent of the Indemnified Party. If the Indemnifying Party has not
assumed the defense of a Third Party Claim within the time provided in
Section 12.3.2 hereof, the Indemnified Party shall be free to compromise,
defend, and settle the Third Party Claim without prejudice to any of its rights
hereunder or under applicable law. In determining whether to accept or reject
any settlement proposal, the Indemnified Party and the Indemnifying Party shall
act in good faith and with due regard for the reasonable commercial and
financial interests of the other.

12.3.5 Notwithstanding the foregoing, in the event of any settlement of, or
final judgment with respect to, a Third Party Claim which relates to acts,
omissions, conditions, events or other matters occurring both before and after
the Closing Date, the Indemnified Party and the Indemnifying Party shall
negotiate in good faith as to the portion of such Third Party Claim as to which
such indemnification is payable.

12.3.6 The Indemnified Party and the Indemnifying Party shall cooperate with one
another in good faith in connection with the defense, compromise, or settlement
of any claim or action. Without limiting the generality of the foregoing, the
Party controlling the defense or settlement of any matter shall take steps
reasonably designed to ensure that the other Party and its counsel are informed
at all times of the status of such matter. Neither Party shall dispose of,
compromise, or settle any claim or action in a manner that is not reasonable
under the circumstances and in good faith. The Indemnifying Party shall enter
into such confidentiality and other nondisclosure agreements as the Indemnified
Party shall reasonably request in order to protect trade secrets and other
confidential or proprietary information of the Indemnified Party or any
Affiliate of it. The Indemnified Party shall make available to the Indemnifying
Party, upon request, all information reasonably necessary for the Indemnifying
Party to evaluate or respond to any claim, investigation, or action relating to
the period prior to the Closing Date (in the case Company is the Indemnifying
Party), to the period after the Closing Date (in the case Buyer is the
Indemnifying Party), or to a claim for indemnification.

12.4. Other Provisions. Notwithstanding anything to the contrary contained in
this Agreement, the Sellers shall not have any right of contribution,
indemnification, or similar right (whether at common law, by statute, or
otherwise) from or against the Company with respect to any claim arising
pursuant to this Article XII; and effective as of the Closing, the Sellers
hereby waive and release the Company and its successors and assigns from any
such right of contribution, indemnification, or similar right with respect to
any claim against the Sellers arising pursuant to this Article XII.

12.5. Materiality. Notwithstanding anything contained in this Agreement to the
contrary, for purposes of determining the amount of Losses that are the subject
matter of a claim for indemnification or reimbursement hereunder, each
representation and warranty in this Agreement and schedules and exhibits hereto
shall be read without giving effect to the term “Material” or “Material Adverse
Effect” or similar phrases contained in such representation or warranty which
has the effect of making such representation and warranty less restrictive (as
if such word were deleted from such representation and warranty).

12.6. Exclusive Remedy. Except as provided in Section 11.3, the indemnification
given by the Parties under this Agreement shall be the Parties’ sole and
exclusive remedy, each against the other, with respect to all matters of any
kind or nature whatsoever respecting the Business except for any claims arising
out of or relating to the fraud or intentional misrepresentation of any Party.

12.7. Exclusions from Losses. Notwithstanding any provision of this Article XII,
except with respect to a third party claim that is the subject of
indemnification pursuant to this Article XII, no Party shall be entitled to
indemnification under this Article XII with respect to consequential, punitive,
and exemplary damages.

12.8. Claims Against Escrow and Right of Set-Off. Upon issuance of a notice of
claim for indemnification to Sellers’ Representative pursuant to Section 12.1.4
of this Agreement, Buyer may give notice of a claim under the Escrow Agreement.
If the funds held in escrow pursuant to the Escrow Agreement are insufficient to
offset Buyer’s reasonable estimate of the amount of the claim and the claim is a
type described in Section 12.1.2 (2), then Buyer may also set off the amount of
such deficiency against any Contingent Payment otherwise due Sellers pursuant to
Article IV of this Agreement. The exercise of such right of set-off by Buyer in
good faith, whether or not ultimately determined to be justified, will not
constitute an event of default under Article IV of this Agreement. Neither the
exercise of nor the failure to exercise such right of set-off or to give notice
of a claim under the Escrow Agreement will constitute an election of remedies or
limit Buyer in any manner in the enforcement of any other remedies that may be
available to it.

ARTICLE XIII

TAX MATTERS

13.1. Returns; Indemnification; Liability for Taxes. Sellers shall prepare and
file (or cause to be prepared and filed) on a timely basis all Tax Returns with
respect to the Company for all taxable periods ending on or before the Closing
Date (“Company Tax Returns”) and shall pay directly or promptly reimburse Buyer
as provided hereunder:



      (1)  All Taxes of the Company for all taxable years or periods which end
on or before the Closing Date;



      (2)  All Taxes for all taxable years or periods of all members or
subsidiaries of any affiliated, unitary, or combined group of which the Company
is or has been a member prior to the Closing Date; and



      (3)  With respect to any taxable period commencing before the Closing Date
and ending after the Closing Date (“Straddle Period”), all Taxes of the Company
attributable to the portion of the Straddle Period prior to and including the
Closing Date (the “Pre-Closing Period”), to the extent such Taxes are not
deducted or otherwise accounted for in arriving at Final Working Capital Amount
as reflected in the Closing Balance Sheet.

For purposes of this Agreement, the portion of any Tax that is attributable to
the Pre-Closing Period shall be:



      (1)  In the case of a Tax that is not based on net income, gross income,
sales, premiums, or gross receipts, the total amount of such Tax for the period
in question multiplied by a fraction, the numerator of which is the number of
days in the Pre-Closing Period, and the denominator of which is the total number
of days in such Straddle Period, and



      (2)  In the case of a Tax that is based on any of net income, gross
income, sales, premiums, or gross receipts, the Tax that would be due with
respect to the Pre-Closing Period if such Pre-Closing Period were a separate
taxable period, except that exemptions, allowances, deductions, or credits that
are calculated on an annual basis (such as the deduction for depreciation or
capital allowances) shall be apportioned on a per diem basis.

13.2. Transfer Taxes. Any and all transfer, sales, use, bulk sales, recording,
registration, documentary, stamp, or other similar Taxes and all conveyance
fees, recording charges, and similar fees and charges (including any penalties
and interest) incurred in connection with the transfer of the Shares
contemplated by this Agreement shall be paid by the Sellers when due. The
parties will file all necessary Tax Returns and other documentation with respect
to all such Taxes, fees, and charges, and if required by applicable law, the
parties will join in the execution of any such Tax Returns or other
documentation.

13.3. Post-Closing Returns. Buyer shall prepare and file (or cause to be
prepared and filed) on a timely basis all Tax Returns of Company relating to
periods ending after the Closing Date or related to the Straddle Period and
shall pay (i) all Taxes of the Company for any taxable year or period commencing
after the Closing Date; and (ii) all Taxes of the Company for any Straddle
Period (other than Taxes attributable to the Pre-Closing Period which if paid by
Buyer pursuant to this Section 13.1 shall be promptly reimbursed by Sellers).
Buyer shall provide a copy of any such Tax Returns relating to the Straddle
Period at least thirty (30) days prior to the date on which it is filed and
Sellers shall have the opportunity to comment on and request changes to such Tax
Return within five (5) business days after receipt of such Tax Return. Buyer
shall make all adjustments necessary to comply with the terms of this Agreement
and shall in good faith consider all other comments and changes requested by
Sellers.

13.4. Refunds and Credits. All refunds or credits of Taxes for or attributable
to taxable years or periods of the Company ending on or before the Closing Date
(or the Pre-Closing Period, in the case of a Straddle Period) which are not
reflected on the Closing Balance Sheet shall be for the account of Sellers; all
other refunds or credits of Taxes, for or attributable to the Company shall be
for the account of Buyer. Following the Closing, Buyer shall cause the Company
to forward to Sellers any such refunds or credits due Sellers pursuant to this
section after receipt or realization thereof by Buyer, and Sellers shall
promptly forward (or cause to be forwarded) to Buyer any refunds or credits due
to Buyer pursuant to this section after receipt or realization thereof by
Sellers, in each case in accordance with the provisions of Section 13.5.2. Any
payments of refunds or credits for Taxes required to be paid under this
Agreement shall be made within twenty (20) business days of the receipt of any
refund or realization of any credit, as the case may be. Any payments not made
within such time period shall be subject to an interest charge of six percent
(6%) per annum.

13.5. Conduct of Audits and Other Procedural Matters

13.5.1 Each Party shall, at its own expense, control any audit or examination by
any taxing authority, and have the right to initiate any claim for refund or
amended return, and contest, resolve, and defend against any assessment, notice
of deficiency, or other adjustment or proposed adjustment of Taxes (“Tax
Proceedings”) for any taxable period for which that party is charged with
payment or indemnification responsibility under this Agreement, including the
Pre-Closing Period if applicable. In the case of any Tax Proceedings relating to
any Straddle Period, Buyer shall control such Tax Proceedings and shall consult
in good faith with Sellers as to the conduct of such Tax Proceedings.

13.5.2 Each Party shall promptly forward to the other all written notifications
and other written communications, including if available the original envelope
showing any postmark, from any taxing authority received by such party or its
Affiliates relating to any liability for Taxes for any taxable period for which
such other party or any of its Affiliates is charged with payment or
indemnification responsibility under this Agreement.

13.5.3 Each Indemnifying Party shall promptly notify, and consult with, each
Indemnified Party as to any action it proposes to take with respect to any
liability for Taxes for which it is required to indemnify another party and
shall not enter into any closing agreement or final settlement with any taxing
authority with respect to any such liability without the written consent of the
Indemnified Parties, which consent shall not be unreasonably withheld.

13.5.4 Each Party shall, at the expense of the requesting Party, execute or
cause to be executed any powers of attorney or other documents reasonably
requested by such requesting Party to enable it to take any and all actions such
Party reasonably requests with respect to any Tax Proceedings which the
requesting Party controls.

13.5.5 The failure by a Party to provide timely notice under this subsection
shall relieve the other Party from its obligations under this section with
respect to the subject matter of any notification not timely forwarded, to the
extent the other Party has suffered a Loss or other economic detriment because
of such failure to provide notification in a timely fashion.

13.6. Assistance and Cooperation. After the Closing Date, Sellers and Buyer
shall (and cause their respective Affiliates to):



  (1)   Assist the other Party in preparing any Tax Returns which such other
Party is responsible for preparing and filing in accordance with Section 13.1;



  (2)   Cooperate fully in preparing for any audits of, or disputes with taxing
authorities regarding, any Tax Returns of the Company;



  (3)   Make available to the other Party and to any taxing authority as
reasonably requested all information, records, and documents relating to Taxes
of the Company;



  (4)   Provide timely notice to the other Party in writing of any pending or
threatened Tax audits or assessments of the Company for taxable periods for
which the other may have a liability under this Article XIII; and



  (5)   Furnish the other with copies of all correspondence received from any
taxing authority in connection with any Tax audit with respect to any taxable
period for which the other may have a liability under this Article XIII.

ARTICLE XIV

TERMINATION

14.1. Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement abandoned at any time prior to the Closing:



  (1)   By mutual written consent of the Sellers’ Representative and Buyer;



  (2)   By either the Sellers’ Representative or Buyer, by delivery of written
notice of such termination to the other, if the Closing shall not have been
consummated on or before August 31, 2010 (the “Termination Date”), unless the
Termination Date is extended by written agreement of the Sellers’ Representative
and Buyer; provided, however, that the right to terminate this Agreement under
this paragraph shall not be available to any Party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or prior to such date;



  (3)   By the Sellers’ Representative, by delivery of written notice of such
termination to Buyer, if there has been a breach of any representation,
warranty, or covenant made by Buyer in this Agreement, such that any condition
in Article IX would not be satisfied and which has not been cured by Buyer
within fifteen (15) business days after receipt of written notice from the
Sellers’ Representative requesting such breach to be cured; provided that the
right to terminate this Agreement pursuant to this section shall not be
available to the Sellers’ Representative if the failure of the Sellers to
fulfill any of their obligations under this Agreement has been the primary cause
of, or resulted in, such breach;



  (4)   By Buyer, by delivery of written notice of such termination to the
Sellers’ Representative, if there has been a breach of any representation,
warranty, or covenant made by the Company or Sellers in this Agreement, such
that any condition in Article VIII would not be satisfied and which has not been
cured by the Company or Sellers, as applicable, within fifteen (15) business
days after receipt of written notice from Buyer requesting such breach to be
cured; provided that the right to terminate this Agreement pursuant to this
section shall not be available to Buyer if the failure of Buyer to fulfill any
of its obligations under this Agreement has been the primary cause of, or
resulted in, such breach; or



  (5)   By either the Sellers’ Representative or Buyer, if any Governmental or
Regulatory Authority shall have issued an order, decree, or ruling or taken any
other action restraining, enjoining, or otherwise prohibiting the consummation
of the transactions contemplated by this Agreement and such order, decree,
ruling, or other action shall have become final and nonappealable.

14.2. Effect of Termination. If this Agreement is terminated pursuant to
Section 14.1, all rights and obligations of the Parties hereunder shall
terminate and no Party shall have any liability to the other Party, except for
obligations of the parties hereto in Section 11.1 (Nondisclosure of Confidential
Information), Section 14.2 (Effect of Termination), Section 15.2 (Notices),
Section 15.8 (Choice of Law; Venue and Forum) and 15.4 (Payment of Expenses),
which shall survive the termination of this Agreement. Notwithstanding anything
to the contrary contained herein, termination of this Agreement pursuant to
Section 14.1 shall not release any Party from any liability for any breach by
such Party of the terms and provisions of this Agreement prior to such
termination. Nothing in this Section 14.2 or elsewhere in this Agreement shall
impair the right of Buyer, prior to any termination of this Agreement pursuant
to this Section 14.2, to compel specific performance by the Parties of their
obligations hereunder at the time herein called for.

ARTICLE XV
MISCELLANEOUS

15.1. Sellers’ Representative. The Sellers hereby make, constitute, and appoint
Dennis Demetre and Lori Lewis as attorney-in-fact (the “Sellers’
Representative”) for the Sellers and authorize, empower, and grant to them
acting together but not alone full power and authority to take or omit to take
any and all actions required or permitted to be taken by them pursuant to or in
connection with: the Closing; the Closing Date Balance Sheet; the Calculation of
Closing Date Net Working Capital; the Post Closing Adjustment and the
calculation of Claims Review and Audit Adjusted EBITDA; Indemnification of Third
Party Claims; and the Ancillary Agreements. The power and authority granted to
the Sellers’ Representative shall include the right to amend, modify, or waive
any term or provision of this Agreement or any other agreement or document
executed in connection therewith; the right to issue or determine not to issue
any notice required or permitted hereunder or thereunder; and the right to
accept and disburse any payments made pursuant to this Agreement. This
appointment is irrevocable and coupled with an interest and shall survive any
dissolution or liquidation of the Company. In the event of the incapacitation,
death, or other occurrence that results in an inability of either or both of
Dennis Demetre or Lori Lewis to perform his/her duties as Sellers’
Representative, then Christopher Brandon Lewis will be appointed as Sellers’
Representative.

15.2. Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or three (3) days after being mailed by certified or registered mail, postage
prepaid, return receipt requested, addressed as follows:

If to Buyer:

 
Health Management Systems, Inc.
401 Park Avenue South
New York, NY 10016
Attn :Walter Hosp
Chief Financial Officer
With a copy to:

Mark Fitzgerald, Esq.

Powers Pyles Sutter & Verville, PC

1501 M Street, N.W., Seventh Floor

Washington, DC 20005

If to Company:

      Allied Management Group – Special Investigation Unit, Inc.
9825 Park Center Drive, Suite 102

Santa Ana, CA 92705
Attn:
 
Dennis Demetre

With a copy to:

Brian A. Basil, Esq.

Murray Murphy Moul & Basil, LLP

1533 Lake Shore Drive

Columbus, OH 43204

If to Sellers:

Dennis Demetre, Lori Lewis, John Alfred Lewis and Christopher

Brandon Lewis

c/o Christopher Brandon Lewis, Esq.

18501 Auburn Ave.

Santa Ana, CA 92705

or at such other addresses as the Parties may designate by written notice in the
manner aforesaid.

15.3. Publicity. Company and Sellers agree that press releases and other widely
disseminated public announcements to be made by any of them with respect to the
Agreement or the transactions contemplated hereby prior to the Closing shall be
subject to mutual agreement, not to be unreasonably withheld.

15.4. Payment of Expenses. Except as otherwise specified in this Agreement, each
Party to this Agreement will pay its own legal, accounting, out-of-pocket, and
other expenses incident to this Agreement and to any action taken by such Party
in preparation for carrying this Agreement into effect, it being expressly
understood and agreed among the Parties that any such fees and expenses relating
to the transactions contemplated by this Agreement or the agreements executed or
delivered pursuant to this Agreement incurred by the Company on or prior to the
Closing shall be borne and paid solely by the Sellers.

15.5. Assignment. This Agreement shall not be assignable by operation of law or
otherwise; provided, however, that Buyer may assign its right to acquire the
Shares to any Affiliate of Buyer, provided that no such assignment shall relieve
Buyer of its obligations hereunder for which Buyer shall be jointly and
severally liable to Sellers along with the Affiliate of Buyer that acquired the
Shares. This Agreement shall be binding on and shall inure to the benefit of the
Parties hereto and their respective successors and permitted assigns, and no
other Person will have any right, benefit, or obligation under this Agreement as
a third-party beneficiary or otherwise.

15.6. Entire Agreement; Modification; Waiver. This Agreement, its Schedules and
Exhibits constitute the entire agreement among the Parties pertaining to the
subject matter contained herein, and supersede all prior and contemporaneous
agreements, representations and undertakings of the Parties. No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all Parties. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver. No waiver
shall be binding unless executed in writing by the Party making the waiver.

15.7. Interpretation. 15.7.1 This Agreement is the result of negotiations
between the Parties. Each Party has received independent legal advice from its
attorneys with respect to the advisability of executing this Agreement and the
meaning of its provisions. Accordingly, each provision shall be construed as to
its fair meaning and not for or against a Party based upon any attribution to it
or another Party as the source of the provision.

15.7.2 In this Agreement, unless otherwise indicated or required by the context:



  (1)   Words in the singular form include the plural and conversely;



  (2)   Words signifying one gender include the others;



  (3)   Pronouns signifying a natural person include any other Person or an
entity and conversely;



  (4)   “Or” is not exclusive;



  (5)   Forms of the verb “include” are not limiting;



  (6)   Other grammatical uses and forms of a term with a common meaning (e.g.,
“tax”) given a specialized meaning herein have analogous specialized meanings;



  (7)   “Hereof,” “herein,” “hereunder,” and words of similar construction refer
to this Agreement as a whole and not to any particular part;



  (8)   A reference to a Person includes both natural persons and legal entities
of any kind, including corporations, limited liability companies, partnerships,
and governmental agencies, and (A) in the case of a Person other than a
governmental authority, the Person’s lawful and permitted successors and
assigns, or (B) in the case of a governmental agency, Persons succeeding to its
powers and functions;



  (9)   A reference to an article, section, schedule, exhibit or other part of a
document is to such part hereof;



  (10)   A reference to a law or statute includes (A) any regulation or rule
promulgated under the law or statute and (B) any binding interpretation of the
law, statute, regulation, or rule; and



  (11)   A reference to a law or regulation with respect to a given point in
time includes any amendment, modification, or replacement of such law or
regulation in effect at such time..

15.8. Choice of Law; Venue and Forum. This Agreement will be construed,
interpreted and the rights of the Parties determined in accordance with the laws
of the State of New York (without reference to the choice of law provisions of
any jurisdiction), except with respect to matters of law concerning the internal
corporate affairs of any corporate entity which is a Party to or the subject of
this Agreement, and as to those matters the law of the jurisdiction under which
the respective entity derives its powers will govern. Any litigation shall be
brought in the state or federal courts located in New York, and the Parties
consent to such jurisdiction and venue.

15.9. Headings. The headings of the sections and subsections of this Agreement
are included for convenience only and shall not affect the construction or
interpretation of this Agreement’s provisions.

15.10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute but
one and the same instrument. This Agreement may be executed and delivered by
facsimile transmission or by electronic mail, and a facsimile or electronic copy
of this Agreement or of a signature of a Party will be effective as an original.

15.11. Invalidity. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to in this Agreement,
will, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability will not affect any other provision of this
Agreement or any other such instrument.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

HMS HOLDINGS CORP.

     
By:
  /s/ Walter D. Hosp
 
   
Title:
  SVP and Chief Financial Officer
 
   

ALLIED MANAGEMENT GROUP-SPECIAL INVESTIGATION UNIT, INC.

     
By:
  /s/Dennis Demetre
 
   
Name:
Title:
  Dennis Demetre
Chief Executive Officer

DENNIS DEMETRE

/s/ Dennis Demetre

Seller

JOHN ALFRED LEWIS

/s/ John Alfred Lewis

Seller

LORI LEWIS

/s/ Lori Lewis

Seller

CHRISTOPHER BRANDON LEWIS

/s/ Christopher Brandon Lewis
Seller

2